 HYATT REGENCYMEMPHIS259HyattHotels Corporation,d/b/aHyatt RegencyMemphisandHighway and LocalMotorFreight Employees Local Union No.667, affili-atedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO.' Cases 26-CA-9352-1, 26-CA-9352-2, and 26-CA-9648August 25, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn March 17, 1983, Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The Respondent filed exceptionsand a supportingbrief and the General Counsel filed cross-excep-tions, a supporting brief, and an answer to the Re-spondent's exceptions.The Respondent filed areply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has'The name ofthe Teamsters in the caption has been amended to re-flect its affiliationwith the AFL-CIO.2 TheRespondent has excepted to some of the judge's credibility find-ings.TheBoard's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allrelevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).We have carefullyexaminedthe record and find nobasis for reversingthe findingsThe General Counsel filedexceptions to the judge's finding that theRespondent did not violate Sec 8(a)(1) of the Actby requesting that itsemployees give the new general manager a chance We have consideredthe GeneralCounsel's argument and find it lacking in merit.According-ly,we deny theGeneral Counsel's exceptionWe find it unnecessary to pass on the judge's findings (1) that the re-marks of the Respondent's housekeeping manager, Bruce Nelker, to em-ployee LevyHarrison about a month before the election contained an un-lawful threatof loss of benefits,or (2) that the Respondent's director ofengineering, Robert Poole, made an unlawful promise ofbenefits to em-ployeeRandy BlaylockWe note that these findings are cumulative toother findingsof unlawfulthreats and promises,which support theBoard'sOrderIn the absence of exceptions,we adopt the judge's findings that theconversation between Executive Housekeeper Nelker and employee Sey-mour,and between AssistantComptrollerHarmon andemployee Tucker,did not violate Sec. 8(a)(1) of the Act.We agree with the judge's finding that the Respondent's unilateral dis-continuance of its wage increase adjustment plan violated Sec 8(a)(5) ofthe Act However,we find it unnecessary to rely on his discussion ofwhat specific percentages should be applied to the wage and merit in-creases included in the recommendedOrder.We find thatresolution ofthis issue is best left to the compliance stage of this proceeding wheresuch percentages,as applicable,willbe determinedunder establishedBoard procedures.Accordingly,we deny the Respondent'smotion toreopen and/or to supplementthe recorddecided to affirm the judge's rulings,findings,2 andconclusions3 as modified below.41.The judge found that the Respondent did notviolate Section 8(a)(3) and (1) of the Act when itdischarged employees Linda Shirley and TerrySeymour (September 28, 1981), Timothy Brooks(October 27, 1981), Bryant Gibbs (October 30,1981), Phillip Valentine (November 23, 1981), Nateand JamesGorman (December 2, 1981), MozellePayne (February 16, 1982), Andrew Ryan (March30, 1982), and Stan Harris (April 14, 1982). Thejudge concluded that the General Counsel hadfailed to show that these 10 discriminatees wouldnot have been discharged under the policy govern-ing the enforcement of the Respondent'ssign-in/sign-out rules that were in effect before the elec-tion and thus, the General Counsel had not estab-lished a prima facie case underWright Line,251NLRB 1083 (1980).The General Counsel has excepted, contendingthat these discharges resulted from the Respond-ent's enforcement of those work rulesin a mannermore stringent than its enforcement before theUnion's election victory. The General Counsel as-serts that thismorestringent enforcement policyconstituteda unilateralchange that was implement-3On the authority ofTri-Cast,Inc., 274 NLRB 377 (1985),we reversethe judge's findings that ExecutiveChef Pologrutoand Executive House-keeper Nelkerunlawfully threatened employees with the lossof the privi-lege of going directly to supervisionwith employeeproblems.As statedinTn-Cast,statementsof this kindconcerning loss of access to manage-ment in the event of unionization do not constitute threats,but "simply[explicate] one of the changeswhich occurbetween employers and em-ployees when a statutory representative is selected." 274 NLRB at 377We note that in the following cases the Board hasappliedTri-Castnot-withstanding the presence of substantial unfair labor practices.New Proc-essCo., 290 NLRB 704, 707 (1988);Koons Ford of Annapolis,282 NLRB506 (1986);United Artists Theatre Circuit,277 NLRB 115 (1985) As aresult of this finding, the conclusions of law,Order,and notice have beenmodified accordinglyContraryto his colleagues,Member Higgins would adopt the judge'sfindings.The statements made by Pologruto and Nelker were made inthe contextof theRespondent's extensive unfair labor practice campaignagainst theUnion Pologruto and Nelker's remarks were not aneffort byan employer trying to"simply (explicate]one of thechanges whichoccur[s] between employer and employees when a statutory representa-tive is selected." These circumstances make this case clearly distinguish-able from the Board'sTri-Castpolicy, a policy with which Member Hig-gins concurs4 The GeneralCounsel has excepted to the judge's failure to find thatRuthieMyles'discharge constituted a violation of Sec 8(a)(4) in additionto his finding that it constituted a violation of Sec 8(a)(3) of the ActWefind merit in the GeneralCounsel's exception It is clear thatMyles was ahighly visible supporter of the Union,and that her attendance at the rep-resentation hearing onbehalf of theUnion and her role as the Union'selection day observer constitutedtwo of themore"open and notorious"activities inwhich she engaged as such a supporter.Thus, we find thatthe Respondent's violation againstMyles,engendered as it was by heractive supportof the Union,took into account her participation in theseaspects of the Board's representation proceeding,as well as her other ac-tivities evidencingsupport forthat labor organizationAccordingly, wefind that her discharge also violated Sec. 8(a)(4) and(1) of the ActMember Cracraftagrees thatMyles'discharge violated Sec.8(a)(3).Member Cracraftdoes not pass on the questionof whetherthe dischargealso violatedSec 8(a)(4).296 NLRB No. 36 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed in retaliationfor theRespondent's employees'selection of the Union.The General Counsel also excepts to the judge'sconclusion that he did not meet the evidentiaryburden imposed on him byWright Line.Thus, theGeneral Counsel argues that he made out a primafacie case that the discharges were unlawfully mo-tivated,and the burden was then the Respondent'sto show that it would have taken the same actionregardless of the employees'union activities.In thisregard,theGeneral Counsel asserts that the Re-spondent has failed to explain the change in its en-forcement policy that led to the discharge of these10 employees.Accordingly, the General Counselcontends that the initial burden of proof imposedbyWright Linehas in fact been satisfied,and thatthe Respondent has failed either to rebut the Gen-eral Counsel's case or to establish aWright Linede-fense.Therefore,theGeneral Counsel urges, em-ployeesShirley,Seymour,Brooks,Gibbs,J.Gorman, N. Gorman,Valentine,Payne,Ryan, andHarris should be found to have been discriminatori-ly discharged and should be reinstated to theirformer positionswith backpay.For the following reasons, we find merit in theGeneral Counsel's exceptions. The causation test,articulated inWright Line,requires that the Gener-alCounsel"make a prima facie showing sufficientto support the inference that protected[concerted]conduct was a `motivating'[or `substantial'] `factor'[in a respondent's decision to discharge an employ-ee.]"Once the General Counsel has made out aprima facie case,the burden shifts to the respond-ent to demonstrate that the same action wouldhave taken place even in the absence of the pro-tected conduct.5As westated inRoure Bertrand Dupont,Inc., 271NLRB 443 (1981):Following the issuance of ourWright Linedecision certain courts of appeals held that theburden shifted to an employer once the Gener-al Counsel's prima facie case is demonstrated isone of production,i.e.,that an employer canrebut the General Counsel's prima facie caseby simply producing evidence that a legitimatereason for the action existed.The SupremeCourt rejected that position,however, inSAs we noted inWright Line,251NLRB at 1089 In.14 (emphasisadded):[I]n those instances where,after all the evidence has been submitted,the employer has been unable to carry its burden,we will not seekto quantitatively analyze the effect of the unlawful cause once it hasbeen found It is enough that the employees' protected activities arecausally related to the employer action which is the basis of thecomplaint.Whether that"cause"was the straw that broke thecamel's back or a bullet between the eyes,if it were enough to deter-mine events,it is enough to come within the proscription of the Act.NLRBv.TransportationManagement Corp.,462 U.S. 393(1983). Thus, it is now clear thatin rebutting the General Counsel's prima faciecase-that the protected conduct was a "moti-vating factor"in the employer's decision-anemployer cannot simply present a legitimatereason for its action but must persuade by apreponderance of the evidence that the sameaction would have taken place even in the ab-sence of the protected conduct.[Footnoteomitted.]Thus,we disagree with the judge's assessmentthat in the instant case a prima facie case could notbe made out absent a specific showing by the Gen-eralCounsel that the 10 alleged discriminateeswould not have been discharged under the enforce-ment policy in effect before the election.Under theburdens imposed byWright Line,all the GeneralCounsel was required to establish was that the em-ployees' protected activity-that is the selection ofthe Union as their collective-bargaining representa-tive-was a"motivating or substantial factor" inthe Respondent's decision to discharge the 10 al-leged discriminatees.Once that is established, theburden shifts to the Respondent to show it wouldhave taken the same action against the employeesregardless of their union or other protected activi-ties.We now proceed to examine the judge's factualfindings,which we find no need to disturb, to de-termine whether the respective burdens imposed byWright Linehave been met. In making this determi-nation,we assess the record as a whole,includingthe weight of the evidence,the inherent probabil-ities,and the reasonable inferences to be drawntherefrom.It is undisputed that before and after the Union'selection,the Respondent had in effect a rule regu-lating the signing in and out on its timesheets.6 Byits terms, the rule advised the Respondent's em-ployees that falsifications constituted grounds for"immediate disciplinary action."The rule did not,however,specify the nature of disciplinary actionthatwould be imposed.Moreover,as discussedbelow,the record discloses a stark contrast be-tween the Respondent's preelection and postelec-tion enforcement of this rule. This contrast is re-flected in both the frequency of enforcement andthe nature of the disciplinary action taken.6 The Respondent computed its hourly employees' wages on the basisof daily timesheets.Subject to the following rule, each employee was re-sponsible for signing in and out on these sheets:[Y]ou may not alter or falsify any control card or time sheet, norpull another employee's control card,or knowingly allow anotheremployee to pull your card or fill in your time on the sign in sheetViolation of this rule will be cause for immediate disciplinary action HYATT REGENCYMEMPHIS261The Respondent commenced operationin 1975,and in its 6-1/2 years of operationbetween 1975and the Union's election in September 1981, theRespondent disciplined a total of 18 employees forvarious violationsof itssign-in/sign-out rules.7 Therecord shows that 5of the 18 hadcommitted priorviolations and received warnings from the Re-spondent before termination;2 of the 18 were dis-charged for other reasons;810 were discharged fortheir firstviolation of the rules;and 1 was suspend-ed for his violation of the rules.9Despite the above instances of earlier enforce-mentof thesign-in/sign-out rules, the record estab-lishes that,before theelection,the Respondent's su-pervisorsroutinelyignored various infractions ofthese rules.At best,the enforcement of the ruleswas lax and sporadic,and at times it was nonexist-ent. In this last regard,for the 7 monthsjust beforethe election no discipline of any kind was imposedon employees who violated the rules, regardless ofthe nature of the violation.Further, in the 6 yearsof its existence preceding those 7 months,the evi-dence shows that the Respondent frequently im-posed no discipline on its employees for recordinga false time.And until LevyHarrison's dischargeon September 28, 1981(found unlawful by thejudge),no employee had ever been disciplined, letalone discharged,for failing to personally sign outon the timesheets;similarly,before the election noemployee had ever been disciplinedformerelysigning out other employees.Nor is this absence ofpreelection disciplinefor thesetwo infractions at-tributableto full compliance with the personalsign-in/sign-out aspects of the rules.On the con-trary,the record is replete with evidencethat therules were broken in this regard with the Respond-ent's knowledge and acquiescence.For example,several employees,includingMyles and Harrison,gave unrebutted testimony that it was commonpractice for employees to sign in or out for eachother in the presenceof theirsupervisors,who didnot discipline or otherwise admonish them.Indeed,the recordshowsthat before the elec-tion,supervisorsnot only condoned employeeabuse of the rules, but also participated in varyingdegrees in their breach.Thus,when ExecutiveChef Pologrutodiscovered an error on the time-sheets in his department,he regularlycorrected the'Falsificationof company records included failure to accuratelyrecord sign-in/sign-out times and signing in early for work.a One employee who had several warnings based on falsifications of histimesheets was terminated because he abandoned his job;and the otheremployee who had several instances of falsifications was terminated be-cause he failed to follow a number of the Employer's policies and proce-duresa The Respondent's personnel manager, Taggert,testified that this em-ployee,Nelson, was later terminated,but for a reason other than failureto obey the sign-in/sign-out rules.errorwithout disciplining the employee.10Like-wise,employee Scott's timesheet was changed 10-15 times by his supervisor,Goosman,because hesigned in the wrong time.Yet Scott was never dis-ciplined for these infractions of the rules.Finally,the Respondent's assistant chief engineer,Morgan,in addition to routinely ignoring violations of thesign-in/sign-out rules, instructed employee Monsonand other employees to falsify their timesheets, os-tensibly to minimize problems for the bookkeepingdepartment.All thisevidence belies the Respond-ent's claim that falsification of timesheets automati-cally resulted in an employee's termination," andindeed plainly establishes that the Respondent's en-forcement of its sign-in/sign-out rules before theelectionwas,in fact,inconsistent and often non-existent.At thesame time in the immediate preelectionperiod that the Respondent was effectively sus-pending enforcement of its sign-in/sign-out policy,its supervisors made it plain to employeesthat theyenjoyed lax enforcement of company rules becausethere was no union,and that things would changeif they voted the Union in. Thus, Executive ChefPologruto pointed out to employee Myles that "ifthe union comes in here it is going to be a lotchanges made around here."He observed that em-ployees "had been getting away with a lot ofthings," and he asserted as an example his viewthatMyles "got to come to work when [she] gotready to."Similarly,Executive Sous Chef ReubenCriswell,who caught employee Mary Lott eatingwhile setting up for lunch,told her that once they"got the union and [they] got caught eating on theline" they would be "automaticallyfired."Finally,on the day of the election,in banter-carrying omi-nous overtones,the Respondent's assistant directorof housing,Dannye Chapman,replied, to thejoking question by two employees whether hewanted them to vote for the Union, "yes," since it"would make it easier to kick them out the door."Following the Union's successful election bid onSeptember 9, however,the Respondent's enforce-ment policy of the sign-in/sign-out rules changeddramatically,in accordance with the threats. In the8months that followed,the Respondent dischargedthe 12 employees alleged in the complaint as discri-minatees,all of whom were fired for first-time vio-lations of the rules.Thus, in those 8 months the10 Thus,when employee Sheila Porter continued to sign in before herscheduled starting time,Pologruto simply changed the timesheet in spiteof the fact that he had instructed Porter to cease doing so. It is undis-puted that if Pologruto had not caught these"errors," Porter would havebeen paid for the time she had wrongly signed ini i Both Supervisors Pologruto and Nelker testified that discharge wasa "possible"disciplinary measure for falsifying one's timesheet,not that itwas automatic or likely 262DECISIONS OF THENATIONALLABOR RELATIONS BOARDRespondent dischargedmore first offenders of therules thanithad in theentire 6-1/2 yearsprecedingthe election.The recordindicatesthat thissudden,stringentenforcementof the rules (as compared in particularwith the 7 months before the election, in whichtime period no employees,includingrepeat offend-ers,were dischargedfor violatingthe rules) wasthe Respondent's responseto the Union'shavingbeen chosen by the employeesas their bargainingrepresentative.Nowhere is this better illustratedthaninMorgan'swarnings to Monson regardinghis timesheets.This supervisor, who had previouslyinstructedMonson torecord falsetimes, complete-ly changed his "advice"toMonsononce the Unionwas voted in. Now he advisedMonson"to be realcareful" and put down the actualtime hestartedwork, because the directorof engineering,Poole,"was lookingfor mistakes." GivenMorgan's com-plicity inMonson's falsification of times,Morgan'swarningsappear tohave beenprompted by hisknowledge,or at least his realization,that the Re-spondent was, asithad threatened before the elec-tion,going to enforce the sign-in/sign-out rulesstringentlyas a consequenceof the Union's suc-cessful campaign.Accordingly, we find that the General Counselhas established a prima facie case thatLinda Shir-ley,Terry Seymour, TimothyBrooks,BryantGibbs,PhillipValentine,NateGorman, JamesGorman,Mozelle Payne,Andrew Ryan,and StanHarris wereallunlawfullydischarged.12We fur-ther find that theRespondent has failedto satisfyitsburdenimposed byWright Line,that evenabsent theUnion's electionvictory,the Respondentwould havedischargedthese 10 employees.At the outset of theRespondent'sdefense,wenote that the Respondent doesnot claim that itsmore frequent enforcement of the sign-in/sign-outrulesafter the election resultedfrom a distinct in-crease in the numberof violations.Instead, the Re-spondent contendsthat it has alwayshad a uni-form,consistentpolicy of automatic discharge fori2 Even thejudge acknowledged that the evidence of contrasting pat-terns in the Respondent's pre-and postelection enforcement of the sign-in/sign-out rules, as well as the Respondent's union animus and its pree-lection threats of strict work rule enforcement in case of a union electionvictory,supported the General Counsel's theory that the rules were morestringently enforced in response to the Union's election, that the dramaticincrease in the rate of discharge after the election was "grave[ly] suspi-cious."But by misconstruing the General Counsel's burden to includeshowing affirmatively that the Respondent would not have taken thesame disciplinary action against the 10 for the same rule infractionsbefore the election, the judge erroneously found this evidence insufficientto establish a prima facie case In any event,even under the judge's viewof the General Counsel's burden,that burden was met by the GeneralCounsel's showing that the Respondent's enforcement of the rules dif-feredmarkedly before and after the election,and that the difference isattributable to the Union's election victoryviolations of these rules.That contention,however,isunsubstantiated and flies in the face of the evi-dence,which,as noted above,establishes that theRespondent'senforcement of its sign-in/sign-outrules before the election lacked consistency anduniformity.Besides the numerous instances of su-pervisors failing to enforce the rules or their cor-recting the employees'sign-inor sign-out timeswithout any accompanying discipline or remonstra-tion,' 3 the Respondent's preelection practice showsa tendency toward leniency and the application ofprogressive disciplinary procedures(even 8 of the18 disciplined in the 6-1/2 years previous to theelection bear witness to a progressive disciplinaryprocedure).Consequently,it is clear that a policyof consistent and uniform enforcement of the rulesonly manifested itself after the Union's election.We also find that the Respondent'sargumentthat its increased vigilance in the enforcement ofthe rules began in July 1981 when Cody Plottbecame the general manager is not supported bythe facts.From February until September 9, 1981,no warnings,suspensions,or discharges were givenby the Respondent for any violations of its sign-in/sign-out rules.Thus,in the approximately first 2months of Plott's incumbency,there is no sign ofincreased vigilance.Only after September 9 doesthe record reveal the vigilance on the part of theRespondent in enforcing these rules that the Re-spondent claims occurred with Plott's coming.14By then,of course,the employees had chosen theUnion to represent them;and other than the selec-tion of the Union as their representative,the recordfails to disclose any other event or reason thatplausibly could explain the new vigilance in enforc-ing the rules in question.This vigilance first showed itself shortly after theelection,with the discharge of Ruthie Myles onSeptember 11. The judge found that Myles' dis-charge flowed directly from the Respondent'sunion animus. He found that the Respondent con-cocted a violation by Myles of the sign-in rules inorder to discharge her. He noted that Myles wasfired for purportedly falsifying her sign-in time just2 days after the election,despite the fact thatbefore the election Myles could come to work ather convenience (a conveniencethat,but a fewdays before,Pologruto,her supervisor, had threat-ened would be disallowed if the Union won theelection).The judge also noted that other employ-ees in the past had frequently falsified timesheetsbut were not punished,and that Pologruto not only19 See for exampleG.C Exhs 23-6614 Thus,theRespondent's claim that the tighter enforcement of therules after Plott took over was economically motivated does not with-stand closescrutiny HYATI' REGENCYMEMPHIShad observed employees falsifying their timesheetswithout disciplining them, but also had simply cor-rected the timesheets to the time he consideredcorrect. 1 sSimilarly, the judge found that the Respondent'sdischarge of Levy Harrison on September 28 forpermitting employee Seymour to sign her out wasmotivated by the Respondent's more stringent en-forcement of work rules following the election inviolation of Section 8(a)(1), (3), and (5) of the Act.In so finding, the judge noted that the dischargecame just after the election, that no employeebefore the election was discharged or otherwisedisciplined for permitting another employee to signhim or her out, and that Harrison's dismissal fol-lowed the Respondent's threats to enforce its rulesmore stringently if the Union were elected.Thus, the judge found that the first two victimsof the Respondent's "increased vigilance" in theenforcement of the sign-in/sign-out rules were un-lawfully discharged. Yet he did not apply similarreasoning to the discharges of the 10 employeesnamed above who were discharged for infractionsof the same rules that were applied discriminatorilytoMyles and Harrison. Instead, the judge (mistak-enly as we have found) reasoned that the GeneralCounsel would have had to show that some "spe-cial circumstance" existed in order to prove thattheir discharges were discriminatory; and this is soeven though he found the "special circumstance,"as to Myles and Harrison, to be the Respondent'smore stringent enforcement of its sign-in/sign-outrules.Nevertheless, he chose to ignore that thisstringency factor also existed for the other 10 em-ployees, choosing instead to accept the Respond-ent's defense that, because it had occasionally dis-charged employees for falsifying timesheets beforethe September 9, 1981 election, the discharge ofthese 10 employees was sufficiently in keeping withthe Respondent's general enforcement of its rulesas to warrant dismissal of the complaint with re-spect to them. We find his reasoning for acceptingthe Respondent's defense as to the 10 employees,but rejecting it as to Myles and Harrison, to be un-persuasive.We find, therefore, that the discharges of the 10employees named above, deriving as they did, likethe discharges of Myles and Harrison, from the Re-spondent's more stringent enforcement of its sign-in/sign-out rules in retaliation for its employees's The judge found an 8(a)(5)aswell as an 8(a)(3) violationwith re-spect to the dischargeof Myles. The judgedoes not specify the precisebasis for this 8(a)(5) finding,but we note his reliance on his finding that"other employees falsified time sheets frequently but were not punished."This indicatesthat,as in the case of Harrisonbelow,the judge's 8(a)(5)determination as to Myles rested on a similar ground:the more stringentenforcement of the sign-in/sign-out rulesWe so find263having selected the Union, were discriminatorilymotivated, in violation of Section 8(a)(3) and (1) ofthe Act.2.The complaint alleges, as a unilateral changein violation of Section 8(a)(5), that "the Respond-ent imposed more onerous and rigorous terms andconditions of employment on its employees by re-quiring employees to sign the attendance sheets in-dividually and by more stringently enforcing rulesregarding falsification of time." The judge foundmerit to this allegation with respect to the dis-charge of Levy Harrison essentially because shewas the first employee disciplined for violating"the rules against signing out for others." He alsofound an 8(a)(5) violation in the termination ofRuthie Myles, and we have affirmed that findingconcluding that it flowed from the Respondent'sdecision tomore stringently enforce the rulesagainst falsification of timesheets. He did not, how-ever, find merit to the above 8(a)(5) allegation ingeneral or in connection with any of the 10 em-ployeeswho he found were not discriminatorilydischarged.he General Counsel has excepted to the judge'sfailure to sustain the 8(a)(5) allegation set forthabove. The General Counsel contends that the Re-spondent's postelection enforcement of the sign-in/sign-out rules, as reflected in the 12 dischargesthat are the subject of this proceeding, constituteda marked departure from the Respondent's preelec-tion practice of lax enforcement of the rules, apractice that had prevailed over the first 6-1/2years of the Respondent's existence. Consequently,theGeneralCounsel argues, the practice hadbecome an established term and condition of em-ployment that could not be changed to one ofmore strict enforcement without first notifying theUnion and giving it an opportunity to bargainabout the change. Thus, when the Respondent uni-laterally implemented this change in practice, itviolated Section 8(a)(5) and (1) of the Act. We findmerit in the General Counsel's position.Although the sign-in/sign-out rules have been ineffect since the Respondent commenced operations,that does not preclude our finding that the enforce-ment of those rules more stringently than had beenthe practice before the Union's election representeda change in the employees' terms and conditions ofemployment over which the Respondent had anobligation to bargain.CelotexCorp.,259NLRB1186, 1194 (1982) (highly increased frequency ofwarningspostelection);SevakisIndustries,238NLRB 309, 311-312 (1978) (work rules not en-forced until selection of the union), enfd. 652 F.2d600 (6th Cir. 1980);Master Slack,230 NLRB 1054,1055 (1977) (tardiness and absenteeism rules more 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstringently enforced after union election victory),enfd. 618 F.2d 6 (6th Cir. 1980); andElectri-FlexCo., 228 NLRB 847 (1977) (tightening up of lax en-forcement of some plant rules amounted to a newsystem of rules), enfd. in pertinent part 570 F.2d1327, 1332-1333 (7th Cir. 1978).We have found that the Respondent lenientlyand inconsistently (if not arbitrarily) enforced therules before the election; that in the same periodsupervisors tolerated and even condoned infrac-tionsof therules;that,significantly, in the 7months predating the election there was no en-forcement of them at all; and that until the dis-charge of Harrison for allowing employee Sey-mour to sign her out, no employee had ever beendisciplined for that rule infraction (or, for thatmatter, signing in or signing out another employ-ee).16 Based on allthe evidence of the preelectionand the postelection enforcements of the rules inquestion,we find that the Respondent changedfrom a system of lax, sporadic enforcement intoone of stringent enforcement. Because the Re-spondent never notified or bargained with theUnion concerning the institution and implementa-tion of its more stringent enforcement of theserules when it had an obligation to do so,17 we findthat it violated Section 8(a)(5) and (1) of the Act.16AMENDED CONCLUSIONS OF LAW1.Substitute the following for paragraph 3."3. By telling its employees it was destroying alltheirwritten warnings and changing its procedureof access to management to one of open door tothe general manager because of the union organiz-ing campaign; by interrogating employees about16We acknowledge that the discharges of Harrison and Seymour wereattributed to the fact that Seymour falsified the time they left Harrison,however,was unaware of the falsification,yet she was discharged. Sey-mour testified that in signing out the wrong time she took into accountthat both Harrison and she had worked during what would normallyhave been their lunchtime.Her testimony was not refuted Given the Re-spondent'spreelection toleration of timesheet falsifications without anyapparent compensating reason being offered injustification by the offend-ing employees,we find that the termination of Seymour is a further ex-ample of the Respondent'smore stringent enforcement of the sign-in/sign-out rules.19 Twelve employees were discharged pursuant to the Respondent'schange in practice of more stringently enforcing the rules Consequently,in remedying these discharges,in the traditional manner,we rely on theRespondent'sunilateral change and failure to bargain with the Unionabout that change,as well as on our finding that the discharges were dis-criminatorily motivated See fn 7 and p. 1056 of the Board's decision inMaster Slack,suprai a The gravamen of our findings concerning the Respondent's enforce-ment of the sign-in/sign-out rules is that the Respondent cannot use theserules to retaliate against its employees'union activities,as we have founditdid here,and that it cannot institute a policy of more stringent enforce-ment of the rules without first bargaining to an agreement with the Unionconcerning that policy or to a bona fide impasse on the matter The Re-spondent is, of course,at liberty to implement and enforce its work rulesso long as it does so in keeping with its bargaining obligations and forlawful reasonstheUnion; by promising its employees improvedworking conditions because of the Union's cam-paign; by threatening its employees with detrimen-tal changes and working conditions if they selectedtheUnion as their bargaining representative; bythreatening its employees with loss of benefits iftheUnion was selected; by telling its employeesthat they would not receive planned pay increasesbecause of the Union; by threatening employeeswith discharge for offenses that previously in-volved no disciplinary action if the employees se-lected the Union; by linking employee awards andpay raises with its suggestion that its employeesvote against the Union; by threatening an employeewith discharge if they voted the Union in; by poll-ing its employees in group meetings as to theirunion feelings;by threatening its employees that aunion belt buckle would get him in trouble; and byrequiring its employees to remove union buttonsfrom their clothing, the Respondent has engaged inunfair labor practices within themeaning of Sec-tion 8(a)(1) of the Act."2.Substitute the following as paragraph 4, insertthe following as paragraph 5, and renumber thesubsequent paragraphs."4. By discharging its employees Levy Harrisonand Ruthie Myles; by issuing a written warning toMyles; by unilaterally and more stringently enforc-ing its timesheet rulesand subsequently dischargingemployees Linda Shirley, Terry Seymour, TimothyBrooks,BryantGibbs,PhillipValentine,NateGorman, James Gorman, Mozelle Payne, AndrewRyan,and StanHarris and thereafter failing and re-fusing and continuing to fail and refuse to reinstatethese employees, the Respondenthas engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1), (3), and (5) of the Act."5. By retaliatingagainstemployee Ruthie Mylesbecause of her attendance on behalf of the Union atthe representation case hearing and her participa-tion in an NLRB-conducted election, the Respond-ent has engaged in unfair labor practices within themeaning ofSection 8(a)(4) of the Act."AMENDED REMEDYHaving found that the Respondent has engagedinunfairlabor practices in violation of Section8(a)(1), (3), (4), and (5) of the Act, we shall orderthat itcease anddesist therefrom and to take cer-tain affirmative action designated to effectuate thepolicies of the Act. We shall order the Respondentto offer Levy Harrison, Ruthie Myles, Linda Shir-ley,Terry Seymour, Timothy Brooks, BryantGibbs,PhillipValentine,NateGorman, JamesGorman, Mozelle Payne, Andrew Ryan, and StanHarris immediateand full reinstatement to their HYATT REGENCYMEMPHISformer positions,or, if those jobs no longer exist,to substantially equivalent positions,without preju-dice to their seniority or other rights and privi-leges.We shall further order the Respondent tomake Harrison, Myles, Shirley,Seymour,Brooks,Gibbs,Valentine,N. Gorman,J.Gorman,Payne,Ryan,and Harris whole for any loss of earningsthey may have suffered as a result of the discrimi-nationagainst them and that the Respondentremove from its records any reference to the un-lawful warning given Myles and the unlawful dis-charges of the above-named discriminatees and tonotify each of the above-named discriminatees inwriting that the Respondent'sunlawful conductwill not be used as a basis for further personnelaction.Backpay shall be computed as described inF.W.Woolworth Co.,90 NLRB 289 (1950), withinterest as described inNew Horizons for the Re-tarded,283 NLRB 1173 (1987). We shall also orderthat the Respondent restore the status quo ante byrevoking its new policy of stricter enforcement ofitssign-in/sign-out rules, and by reinstating itswage adjustment plan, the previous starting timesfor certain bargaining unit employees,and its prac-tice of serving breakfast to bargaining unit employ-ees.We shall order the Respondent to make allbargaining unit employees whole for any loss ofearnings suffered because of the Respondent's un-lawful discontinuation of its wage adjustment planincluding earnings lost by employees who were de-privedof longevity increases,merit increases,and/or semiannual wage adjustments.Backpay forthese particular lost earnings shall be computed asdescribed inOgle Protection Service,183 NLRB 682,683 (1970),with interest as described inNew Hori-zonsfor theRetarded,supra.ORDERThe National Labor Relations Board orders thatthe Respondent,Hyatt Hotel Corporation, d/b/aHyatt Regency Memphis,Memphis, Tennessee, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a) Interferingwith, restraining,and coercingemployees in the exercise of the rights guaranteedthem by Section 7 of the Act in violation of Sec-tion 8(a)(1) of the Act by telling its employees itwas destroying all their written warnings andchanging its procedure of access to management toone of open door to the general manager becauseof the union organizing campaign;by interrogatingemployees about the Union;by promising its em-ployees improved working conditions because ofthe Union's campaign;by threatening its employeeswith detrimental changes in working conditions ifthey selected the Union as their bargaining repre-265sentative;by threatening its employees with loss ofbenefits if the Union was selected;by telling its em-ployees that they would not receive planned payincreases because of the Union;by threatening em-ployees with discharge for offenses that previouslyinvolved no disciplinary action if the employees se-lected the Union;by linking employee awards andpay raises with its suggestion that its employeesvote against the Union;by threatening its employ-ees with discharge if they voted the Union in; bypolling its employees in group meetings as to theirunion feelings;by threatening an employee that aunion belt buckle would get the employee intotrouble;and by requiring its employees to removeunion buttons from their clothing.(b)Retaliating against,discharging,and thereaf-ter failing and refusing to reinstate its employees,and issuing written warnings to employees andmore stringently enforcing its timesheet rules, be-cause of the employees'concerted or union activi-ties,or participation in NLRB procedures, or be-cause its employees selected the Union as their bar-gaining representative or because of unlawful andunilateral changes in its employees'working condi-tions.(c) Refusing to bargain with Highway and LocalMotor Freight Employees Local UnionNo. 667,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO byunilaterally discontinu-ing its wage adjustment and merit and longevitywage increase practices for unit employees and itspractice of serving breakfast to employees in thebargaining unit,or by unilaterally changing theirworking hours or instituting and implementingmore stringent enforcement of its sign-in/sign-outrules against them.The appropriate unit is:All banquet bartenders,banquet captains, ban-quet cooks, banquet housekeepers,banquethouse person[sic] supervisors, bell attendants,bartenders,beverage-waiters,beveragewait-resses, bakers, bakers' helpers, breakfast cooks,butchers,bus persons,cafeteria food servers,day stewards, door attendants,food and bever-age cashiers,general utility employees, headbartenders,host/hostesses,housekeepers,house persons, [sic] kitchen expediters, linenroom attendants,line cooks,maintenance engi-neers I, II, and III, night chefs, night pantrycooks, night cooks, night stewards,night bellattendants,PBX operators,pool attendants,pantryworkers,pantry cooks, salad bar at-tendants,secretary to the chef/food prepara-tion,secretary to the banquet manager, storeroom clerk,van drivers,restaurantwaiters, 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrestaurant waitresses,banquet waiters,banquetwaitresses,room service waiters, room servicewaitresses,banquet chef and floor supervisoremployed by the Employer at its Memphis,Tennessee,location,excluding all supervisorsas defined in the Act.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)Offer immediate and full reinstatement toLevyHarrison,Ruthie Myles,Linda Shirley, TerrySeymour,TimothyBrooks, Bryant Gibbs,PhillipValentine,Nate Gorman,James Gorman,MozellePayne,AndrewRyan,and Stan Harris to theirformer positions,or, if those positions no longerexist,to substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges,and make them whole for any loss ofearningsthey may havesuffered as a result of thediscrimination against them in the manner set forthin the remedy section of the decision and removefrom their files any reference to their dischargesand the unlawful warning to Myles.Notify all theabove-named employees in writing that this hasbeen done and that evidence of their unlawful dis-charges and warning will not be used as a basis forfurther personnel actions against them.(b)Notify andgive the Union an opportunity tobargain about any changes in the unit employees'terms and conditions of employment,including themore stringent enforcement of its sign-in/sign-outrules concerning those employees,changing theirworking hours,and discontinuing as to them itswage adjustment and merit and longevity increasepractices,and its practice of serving them break-fast.(c)Rescind the more stringent enforcementpolicy concerning the sign-in/sign-out rules forunit employees.(d)On requestfrom the Union,reinstitute itswage adjustment and merit and longevity wage in-crease practices for unit employees, and its practiceof serving them breakfast.(e)On requestfrom the Union,reinstate theworking hours arrangement in the housekeepingdepartment as it existed on September 9, 1981.(f)Make all current and former bargaining unitemployeeswhole for anyloss of earnings sufferedby theRespondent's unlawful discontinuation of itswage adjustment plan, including earnings lost byemployees being deprivedof longevityincreases,merit increases, and/or semiannual wage adjust-ments in the manner setforth in theremedy sectionof the decision.(g) Preserve and, on request,make available tothe Board or its agents for examinationand copy-ing, all payrollrecords,social security paymentrecords,timecards,personnelrecordsand reports,and all other records necessaryto analyze theamount ofbackpay dueunder theterms of thisOrder.(h) Post at itsplace of businessinMemphis, Ten-nessee,copies ofthe attached notice marked "Ap-pendix." 19 Copies of the notice, on forms providedby theRegionalDirector for Region 26, afterbeing signedby theRespondent's authorized repre-sentative, shall be postedby theRespondent imme-diately upon receipt and maintainedfor 60 consec-utivedaysinconspicuous places including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any othermaterial.(i)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has takento comply.19 If this Orderis enforced by a judgmentof a UnitedStatescourt ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post andabide by thisnotice.Section 7of the Actgives employees these rights.To organizeTo form,join,or assist any unionTo bargaincollectivelythrough representa-tives of their own choiceTo act together for othermutual aid or pro-tectionTo choosenot to engage in any of theseprotectedconcerted activities.WE WILL NOTimpose more onerous and rigor-ous terms and conditions of employment on ouremployees by more stringently enforcing our time-sheet sign-in/sign-out rules because our employeeshaveselectedHighway andLocalMotor FreightEmployeesLocal Union No. 667, affiliated with HYATT REGENCYMEMPHISthe International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica,AFL-CIOas their collective-bargaining represent-ative.WE WILL NOTretaliate against our employeesbecause they support the Union or participate inNLRB-conducted election procedures.WE WILL NOTpromise todestroyour employ-ees'warning notices(communications)in an effortto defeatthe Union.WE WILL NOTpromise that our employees havean open doorto theHotel's general manager in aneffort to defeatthe Union.WE WILL NOT coercivelyinterrogate our em-ployees about their union sentiments and activities.WE WILL NOTthreaten our employeesthat theywill get intotrouble bywearing a"Teamsters beltbuckle"and WEWILL NOT prohibitour employeesfrom wearing union buttonsNOR WILL WE directour employees to remove union buttons from theirclothing.WE WILLNOT threaten our employees with det-rimental changes in working conditions if theyselect the Union.WE WILL NOTthreaten our employees with aloss of benefits and privilegesif theyselect theUnion as their bargaining representative.WE WILL NOT coerceor threaten our employeesby statingthat theyare beingdeprivedof wage in-creases becauseof the Unionor becauseof collec-tive bargaining.WE WILLNOT associate our granting employeeawardsincludingtheemployee-of-the-monthaward,with our desire to defeat the Union, inorder to illustratethat favorscould be granted tothose that opposethe Union.WE WILL NOT threatenour employeeswith dis-charge for offensesnot previously punishable bydischarge, if theyselect the Union as their bargain-ing representative.WE WILL NOT threatenour employees with dis-charge or with kicking themout the door, if theyvote for the Union.WE WILL NOTpoll our employees in open meet-ings on their feelings about the Union.WE WILLNOT discharge our employees,or takeany otherreprisals against our employees,includ-ing disciplinary warnings,because they join, sup-port, or engage in activities on behalfof Highwayand LocalMotor Freight EmployeesLocal UnionNo. 667, affiliatedwith the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpersof America, AFL-CIO orany other labororganization,or as a result of changes in workingruleswithout firstnegotiating with our employees'bargaining representatives aboutthosechanges.267WE WILL NOTrefuse to bargain withthe Unionby unilaterally discontinuing our wage adjustmentand merit and longevity wage increase practicesfor unit employees,and our practice of servingbreakfast to employees in the bargainingunit, or byunilaterally changing their working hours or insti-tuting and implementing more stringent enforce-ment of our sign-in/sign-out rules against them.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL bargainwithHighway and LocalMotor Freight EmployeesLocal Union No. 667,affiliatedwith the InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO bynotifying and givingthat labor organizationan opportunityto bargainabout anychanges in our unit employees' termsand conditions of employment,including the morestringent enforcement of our sign-in/sign-out rulesconcerning those employees,changingtheirwork-ing hours,and discontinuing as to them our wageadjustment and merit andlongevitywage increasepractices and our practice of serving them break-fast.The appropriateunit is:All banquetbartenders,banquet captains, ban-quet cooks,banquet housepersons,banquethouseperson supervisors,bell attendants, bar-tenders, beverage waiters, beverage waitresses,bakers, bakers' helpers,breakfastcooks, butch-ers,bus persons, cafeteriafoodservers, daystewards,door attendants,food and beveragecashiers,general utility employees,head bar-tenders,host/hostesses,housekeepers,housepersons, kitchen expediters,linen room attend-ants, line cooks, maintenance engineers I, II,and III,nightchefs,night pantry cooks, nightcooks,night stewards, night bell attendants,PBX operators,pool attendants,pantry work-ers, pantry cooks, salad bar attendants, secre-tary tothe chef/food preparation,secretary tothe banquets manager, store roomclerk, vandrivers,restaurant waiters, restaurant waitress-es,banquet waiters, banquet waitresses, roomservicewaiters,room service waitresses, ban-quet chef and floor supervisoremployed bythe Employerat itsMemphis, Tennessee, loca-tion,excluding all supervisors as defined in theAct.WE WILLrescind the more stringent enforcementpolicyconcerning the sign-in/sign-out rules forunit employees.WE WILL,on requestfrom the Union,reinstateour prior wage adjustment and merit and longevity 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwage increase practices for unit employees and ourpractice of serving them breakfast.WE WILL make whole all employees and formeremployees in the unit for all earnings lost as aresult of our unlawful discontinuation of the wageadjustment and merit and longevity pay increasepractices that were in effect on and before Septem-ber 9,1981, with interest.WE WILL,on request from the Union,reinstatetheworking hours arrangement in the housekeep-ing department as it existed on September 9, 1981.WE WILLoffer immediate and full reinstatementtoLevy Harrison, Ruthie Myles, Linda Shirley,Terry Seymour, Timothy Brooks, Bryant Gibbs,PhillipValentine,Nate Gorman,James Gorman,Mozelle Payne,Andrew Ryan,and Stan Harris totheir former jobs, or, if such positions no longerexist,to substantially equivalent positions, with fullseniority and all other rights and privileges.WE WILL make Levy Harrison, Ruthie Myles,Linda Shirley, Terry Seymour, TimothyBrooks,BryantGibbs,PhillipValentine,NateGorman,James Gorman, Mozelle Payne, Andrew Ryan, andStan Harriswhole for anyloss of earnings theymay have suffered by reason of our discriminationagainst them,with interest.WE WILL remove from our records any refer-ence to the unlawful discharges of the above-named employees and WE WILL notify them inwriting that our unlawful conduct will not be usedas a basisfor further personnel action.WE WILL remove from our records the discipli-nary warning issued Ruthie Myles, and WE WILLnotify her in writing that our unlawful conductwill not be used as a basisfor furtherpersonnelaction.HYATTHOTELSCORPORATION,D/B/A HYATT REGENCY MEMPHISW. Paul TubervilleandKaren M. Clayborne, Esqs.,for theGeneral Counsel.William K. CarmichaelandArch Stokes, Esqs.,of Atlanta,Georgia,for the Respondent.Duria Jonesand C.R. Boyd,appearing for the ChargingParty.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON,Administrative Law Judge.This case was heard on various dates during July, Sep-tember, and October 1982 in Memphis, Tennessee. Thefinal complaint,entitled third order consolidating cases,amended consolidated complaint and notice of hearing,issued on May 28,1982. The original charge in Case 26-CA-9352-1was filed on September 29, 1981, amendedon October 15, and amended again on November 2,1981.The charge in Case 26-CA-9352-2 was filed onOctober 8, amended on October 21, and amended againon November 2, 1981. The charge in Case 26-CA-9648was filed on April 12, 1982, amended on May 21, 1982,and amended again on May 27, 1982. The complaint al-leges that Respondent engaged in numerous instances ofconduct violative of Section 8(a)(1), (3), and (5).'On the entire record2 and from my observation of thewitnesses,and after due consideration of the briefs filedby General Counsel and Respondent,Imake the follow-ing findings.The instantlitigationfocusedon a union campaign inthe summer of 1981 and the campaign's aftermath. Theelection,which was held at Respondent's Memphis, Ten-nessee hotel on September 9, 1981, was won by theUnion (Charging Party). The Union was certified bar-gaining representative of employees in an appropriateuniton November 27, 1981.Allegedly,Respondent'spreelectionantiunioncampaignwas punctuated by8(a)(1) activity.The General Counsel also alleges thatsubsequent to the election Respondent engaged in8(a)(1), (3), and(5) violationswhichincluded dischargingnumerous employees and unilaterally changing variousterms and conditions of employment.I.THE 8(A)(1) ALLEGATIONSThe complaint alleges that several supervisors engagedin conduct violative of Section 8(a)(1) during the Union'spreelection campaign.Those supervisors alleged in thecomplaint include General ManagerCodyPlott,Execu-tiveChef Anthony Pologruto,Executive HousekeeperBruce Nelker, Executive Sous Chef Reuben Criswell,Chief Engineer Robert Poole, Assistant Controller Terri'In its answer,Respondent raised a number of affirmative defenses in-cluding contentions that the third consolidated complaint is barred by thedoctrine of res judicata;is barred by the doctrine of waiver and estoppel,isbarred by the statute of limitations,isbarred because the allegationsmade in the third consolidated complaint were never the subject of for-mally filed unfair labor practice charges; fails to state a claim upon whichrelief can be granted;and is barred because the National Labor RelationsBoard has violated Respondent's right to due process and administrativedue process.Respondent also alleged in its answer that there has beeninsufficiency of service of process of third consolidated complaint, thatthe third consolidated complaint is barred because the National LaborRelations Board violated its own Rules and Regulations and its statutorymandate in investigating the alleged unfair labor practice charges; andthat the third consolidated complaint is barred because the NationalLabor Relations Board never gave Respondent notice of the matters ofIts investigation.As toRespondent's allegations of failure of service of process and fail-ure of adequate notice,record exhibits contain return receipts from theU.S. Postal Service which show that Respondent received service ofprocess in accord with the Board'sRules and RegulationsTherefore, Ifind that those two affirmative defenses lack merit.As to the remaining affirmative defenses.Respondent offered no evi-dence in support of any and the record fails to show that any are mento-riousRespondent's affirmative defenses are denied.Moreover,Respondent in its answer denied that the Union filed anyand all of the various charges and amended charges included in the thirdconsolidated complaint.Respondent also denied that any of those chargeswere properlyserved Therecord exhibits,which were received into evi-dence,show otherwise I find that the charges were filed and served asalleged in pars 1(a) through1(i) of the thirdconsolidated complaint.2 Followingclose of thehearing various motions and orders resulted inmy receiving into evidenceG C Exh 88, R Exh 33,and kitchen time-sheets for the April through September 1981 period HYATT REGENCYMEMPHISHarmon,AssistantDirector of Housekeeping DannyeChapman,ComptrollerJames Barnish,and Director ofPersonnelLynnTaggart.A. GeneralManager PlottCodyPlott was assigned the Memphis Hotel in 1981.He actually reported on the job in early July 1981.1.The July 24,1981 speechThere is nodisputeCodyPlott addressed the employ-ees on July 24, 1981.General Counsel alleged that thespeechcontainedcommentswhichviolateSection8(a)(1).CodyPlott testified that he read the speech,but after-wards he responded to employees'questions.The text,whichis in evidence,'begins by mentioning the upcom-ing election in expressing Respondent'sbelief that nounion is needed.The textthen summarizes some of theadvantagesaffordedRespondent'semployees includingwages and benefits,physical improvements in the hotel,and a new management team.Plott then asked the em-ployees to give him an opportunity to perform as generalmanager.The textpoints out that Respondent is commit-ted to excellence"bothin servicing guests and in provid-ing for(the employees)happiness,"and that the Unionmay have promised a lot of things but the hotel does notjust promise.The textstressesthat theUnion is notneeded but indicates that Respondent will bargain ingoodfaithif the employees selectthe Union.Plott goeson stating(according to the text):Ido notknow whatany contract would say. Noone does.Contractnegotiationswill involve giveand take from both sides.Yourwages and benefitsmay be better,or theymay end up worse. Bargain-ing may start from Scratch!Judge foryourself whetheryou think it is neces-sary to go through whatmay be verylong contractnegotiations.Judge foryourself whether you willbe betteroff incollective bargaining negotiations.Remember this election will be by secret ballotconductedby the National LaborRelations Board,an agencyof the UnitedStatesGovernment. Noone will knowhow you voted. You donot have totell any one how you are goingto vote or how youvoted.If any one tries to threaten you, intimidateyou, orpressure you, in any way, please report it toyour supervisor,to me, toLynn,or to any memberof management.Iwill not tolerate threats, or has-sles, or any employees being pushed around by anyone.Keep in mind that you can stillvoteno unioneven thoughyou mayhave signed a union card.Thank you very much for yourpatience.Re-member, the union will probably be promising youa lot in exchangefor your vote. Theywill alwaysattempt to"out promise"anything that I have doneor Hyatt will do.I ask thatyou lookat the facts onbothsides and judgefor yourself.' R Exh 33269Ihope you will give Hyatt your vote. Show usyou believe in us.We want the opportunityto continue to progressat your Hyatt,in all ofyourpersonnel practices andpolicies.Iknow we havehad problems here.Ido notdeny that.Iwant to startfreshwithyou. Because I wantyou toletme startwitha clean slate,youwill startwith aclean slatewith me.I am today tearing up all warning notices in yourfiles.Beginningtoday, there will beno warning no-ticesin any of your files.I am a straight shooter.Iam simple and direct.You will know whereI stand.You will knowme, and I willknow you.Please give me a chanceto work with you.Are thereany questions?Threewitnesses,RuthieMyles,ScottMonson, andLinda Shirley, recalled thatamong other things Plotttold them they couldcometo him personally with prob-lems, thathis doorwas always open.Plottadmitted thathe respondedto questions but that he could not recallwhat was saidduring thequestion and answer period.DiscussionThereappears to be little dispute over the materialareas regarding the July 24 speech. General Counselcontends in hisbriefthat Plott violated Section 8(a)(1)by promising to tear up all warning notices and by invit-ing the employees to come directly to him with prob-lems.As regards tearing up warning notices, I credit theversion set out in the text which was corroborated bythe testimony of several witnesses.As regards Plott's invitation to the employees to bringtheir problems directly to him, I credit Ruthie Myles,ScottMonson,and Linda Shirley.Plott did notdenytheir testimony in that respect,and he admittedly couldnot recall the substance of the questions and answers.Ialso credit testimony showing that Plott asked theemployees to give him a chance and delay selecting theUnion for a year.Findings1.In disagreement with the General Counsel, I findnothing improper in Cody Plott asking the employees togive him, a new general manager, a chance.Obviously,the General Counsel is correct in its argument that sucha statement implies improved conditions under Plott'scommand.However, it is also obvious that the implica-tion is nebulous, unconnected to either general or specif-ic improvements. Here, as in all 8(a)(1) queries,the ques-tionmust be, does the statement tend to restrain orcoerce the employees.I fail to see how Plott restrainedor coerced employees by asking them to give him achance, especially in view of General Counsel's admis-sion that Plott also instructed the employees that hecould make no promises. 270DECISIONSOF THE NATIONALLABOR RELATIONS BOARD2.However,by promising to tear up all warning no-tices in the employees'files,PlottviolatedSection8(a)(1).The Respondent'semployee handbook reflectsthat"communications"-a term which includes warningnotices-will remain in the respective employee's person-nel file where they will be considered "when it comestime to evaluate your performance to consider you fortransfer,promotion,salary increase.. .."By destroy-ing the written warnings Plott immediately improved therecords of all those employees with warnings. The textshows that this promise followed Plott's request that theemployees give Hyatt "your vote," and a request for afreshstart inan effortto eliminateacknowledged prob-lems.3.As to the other of the General Counsel's arguments,the employee handbook in effect on July 24, 1981, pro-vided at page 16, a procedure of progressive communica-tions with management.Thatprocedure involved the im-mediate supervisor,the department head,and eventually,if necessary,the personnel director or executive assistantmanager.General Counsel argues that by offering theemployees an open door to the general manager, Plottwas granting another improved benefit. Also, the Gener-alCounsel argues, by that request,Plottwas solicitinggrievances from the employees.I noticed that Plott alsosought employee complaints regarding union contacts.As shownin the text:If anyone tries to threaten you, intimidate you, orpressure you, in any way, please report it to yoursupervisor,tome, toLynn,or to any member ofmanagement.Of course the law recognizes that management occu-pies a uniquely favorable position during union cam-paigns-a positionfrom whichemployees may be easilycoerced by the holder of the purse strings. The Boardand the courts have found that employers violate the lawby granting improved benefits during an election cam-paign especially where the grant is coupled with Re-spondent's antiunion rhetoric.Conagra,Inc.,248 NLRB609 (1980);Raley's Inc.,236 NLRB 971 (1978). I find inagreement with the General Counsel.By destroying allwarning notices and by changing the procedure for con-tactswith management to one of open door with thegeneral manager,Respondent violated Section 8(a)(1).2.Linda Shirley and Mary WesleyLinda Shirley testified thatCodyPlott came into aroom she was cleaning in late August.According toShirley, the following conversation occurred betweenher and Plott:A. And he said,"Iwanted to get your opinionabout something." And I said, "What?" And hesaid,"How you feel about the union trying to comein the hotel." And I told him that I feel that weneed a union.And he asked me why did I feel likethat, and I told him.Q. What did you tell him?A. I told him that it took me three years to getfrom $2.50 when I started, to $3.40 at the time, andthat it was hard for a housekeeper to get out of thisposition to feel free to approach another position inthe hotel.Q. Go on. What did he say to you?A. He said he was sorry I had that attitude andhe asked me did I know of anyone that had tried toget out of housekeeping,and I told him there wereseveral girls that had college degrees and werequalified for another position and they applied butdidn't get it; they hired somebody off the street.A. I told him if we had a union, maybe thiswouldn't have went like that.Q. Go on.A. So he told me if I had a problem, feel free, hisdoor is always open.And I asked him if he wasGod because that was the only one that could solvemy problems.Mary Wesley testified that she had a conversationwith Plott about 2 or 3 weeks before the September 9,1981 election:Well, he come in and introduced himself andthen he, you know,asked me did I like workingwith the Hyatt and I told him,you know, that Iliked my job at the Hyatt, and I told him, yes, okay.And then he said he was trying to find out whatwas wrong and what not.Then he, you know, asked me why did we, youknow,need a union,want a union;and I told himthat everybody needed a change.And he said wewould have to, you know, trust in him and hewould try tomake things better, and he said that hewasn'there when everything started,but he would,you know, try to make things better and we justhad to trust in him.Q. All right. You testified he asked you what waswrong.Did you reply?A. Yes.Q. What did you tell him?A. I told him that we had beenasking for raisesand that,you know,we never gotten any raise ornothing like that and the peoples was just beinghired, well they was, you know,coming inthe doormaking as much as we was making,and they justwouldn'tgive us a raise.CodyPlott denied that he interrogated Shirley andWesley. However, he admitted that he did try to meetwith his employees.As shown below,Plott appeared to completely revisehis pretrial affidavit testimony in order to support Re-spondent's position at trial regarding the alleged unilater-al denial of a wage increase.Therefore,I am unable tocredit his testimony. On the other hand, both Shirley andWesleydemonstrated good demeanor.Cross-examinationdid reveal a conflict between Shirley's trial testimonyand her pretrial affidavit on the question of employeessigning out for other employees.Shirley explained thatshe did not recall instances of sign outs during the takingof her affidavit but that she has since recalled those facts. HYATT REGENCYMEMPHISDespite that difficulty,I am impressed that both Shir-ley and Wesley are being truthful regarding the Plottconversations.Shirley's explanation of the affidavit con-flictsare reasonable and she appeared to respond tocross-examination adequately.Iam unable to creditPlott's testimony to the extent that it conflicts with thecredited evidence.I shall credit Shirley and Wesley.FindingsThe creditedtestimony reveals thatCodyPlott illegal-ly interrogatedLindaShirley and Mary Wesley. In thecase of Shirley,he firstasked her opinion of the Union,then asked her to explain why she favored the Union.Plott said that he was sorry that Shirley had the attitudeshe demonstrated.He suggested that his door was alwaysopen if she had a problem.As to Wesley,Plott first asked if she enjoyed workingat Hyatt. He told her he was tryingto findout what waswrong.ThenPlott askedWesleywhy didthey need orwant a union. He then promised to make things better ifthe employees would trust him.Both those instances include interrogationof the typetraditionally found violative.In both cases, the employ-ees were placed in position of having to express and jus-tifytheir union sentiments to the highest management of-ficial.In both instances,Plott held out the hope of bene-ficial treatment if, in the case of Shirley,she came to himand, in the case of Wesley,the employees would trusthim. Cf.Mueller BrassCo. v.NLRB,544 F.2d 815 (5thCir. 1977).I find Plott's activities constitute violations of Section8(a)(1).B. Director of Engineering Robert Poole1.Don MathisFormer employee Don Mathis testified that he had aconversationwith Robert Poole during the week ofAugust 17, 1981. Near the end of the conversation,which included a discussion of the day's work activities,Poole asked Mathis what he thought about the Union.Mathis replied that he had nothing to do with it.Later near the end of August 1981, Mathis was sum-moned by Poole's office to discuss a time chart that hadbeen drawn up by Jim Barnish.The conversation whichfollowed was between Mathis and Poole.According toMathis:Well, so when I got down there it was just he and Iand we went in his office and he closed the doorand he sat there for a minute and he said,"Iknowthings have been rough in the past,but," he said,"sincewe've gotten a new General Manager," hesaid,"ThisGeneralManager has made a lot ofchanges," and he asked me if I still thought weneeded a union.And I said,"Well, in the past," andhe just cut me off cold and he said that he didn'twant to hear anymore about the past,that what hadhappened in the past was over and it should beburied,there wasn't nothing we could do to changeitand that we should be looking toward the futureand that he-he asked me, he said that since we got271this new General Manager,you know,he asked mewhat I thought and I told him,and I told him Ithought he was doing a good job, and he said,"Well, do you think we need a union now," and Isaid-I don't really recall what I said.Robert Poole denied that he ever asked Robert Mathisor any other employee what the employee thought abouta union.2.Randy BlaylockCurrent employee Randy Blaylock testified to a con-versation with Poole in August 1981:He told me to come in his office.He brought up araise.Igot a raise and then he went on to say thateverything is going to be started all over.That wegot a new manager and things are going to getbetter.We don'tneed a union,that everything isgoing to be fine, starting off fresh.Poole was not asked about the Blaylock conversation.3.Scott MonsonFormer employee Scott Monson testified that he start-ed wearing a belt buckle which was blue with the Team-sters logo, in August 1981. On the first day Monsonwore the buckle,Robert Poole"pointed right at it andsaid'that belt buckle is going to get you in trouble."'Monson also wore a Teamsters button in August 1981.According to Monson,Poole told him that he could notwear the button,that it was not part of the uniform.Poole told Monson that Monson could keep the beltbuckle but that he could not wear the button.Poole denied telling Monson that"wearing a Team-sters belt buckle was going to get him in trouble."DiscussionRobert Poole,along with other witnesses for Respond-ent, disavowed pretrial testimony regarding Respondent'spreelection wage adjustment practice. As shown below,the evidence was convincing that Poole and others weretestifying untruthfully at trial especially in regards to thewage adjustment practice.With that in mind, I amunable to credit Poole's testimony. I found the testimonyof Mathis,Blaylock,and Monson believable in view ofthe consistency in the type of approach all three recalledfrom Poole,the demeanor of each of the three comparedwith that of Poole, and the failure of any showing thatthe testimony of Mathis,Blaylock,and Monson conflict-ed with any evidence other than the denials of Poole. Ishallcredit the testimony of Mathis,Blaylock, andMonson.FindingsIn view of the total background of unfair labor prac-tice activity by Respondent,Iam convinced that theabove evidence proves that Mathis was interrogated byPoole during two August 1981 conversations in violationof Section 8(a)(1). Poole violated Section 8(a)(1) bypromising Randy Blaylock improved conditions of work 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin arguing there was no need for a union.Poole also en-gaged in 8(a)(1) conduct when he threatened Monsonthat the Teamsters belt buckle would get Monson introuble and when he required Monson to remove hisunion button. (See sec.I, infra.)C. ExecutiveChefAnthony Pologruto1.Ruthie MylesAlleged discriminatee Ruthie Myles testified to a con-versation she had with Pologruto in the office a fewdays before the September 9, 1981 election:Well, we both walked in and he told me to have aseat,which I did, and he just sort of leaned back onthe desk and I sat in the chair and we both lit a cig-arette and he started talking and he said that-hesaid "You know if the union comes in here it isgoing to be a lot of changes made around here, andbesides those people are not going to get you all thebenefits that you now have," and he said that hefelt like the only reason that I really wanted theunion was because of the termination of my mother.And I told him it wasn'tbecause of the terminationof my mother, it was because so many employeeshad been done wrong and that we needed theunion.And he said that he had worked for a unionhotel before and that I was going to find that thosepeople are going to tell us a lot of lies and weren'tgoing to do anything for us.And hewas talking-and I said that-I asked him-he said we had beengetting away with a lot of things. I asked him whatwe had been getting away with and he said-hedidn'tsay anything at first and then he said-Iasked him again and he said for instance that I gotto come to work when I got ready to. And thephone rang and when he hung up the phone I toldhim I didn'twant to discuss it anymore because hewasn't suppose[sic] to come to me about the unionand he said he wasn'tdiscussing it with me but hecould give me his point of views about it, give mehis opinion about it.And I told him,I said"Well, ifyou're not supposed to talk to me about it"-I toldhim I didn'twant to talk about it any more and Ijust walked out of the office.2.Mary LottCurrent employee Mary Lott testified that on Septem-ber 2, 1981, she went to Pologruto's office after Polo-gruto askedher to come by:Well, I went by his office at 2:00 and he said hewanted to talk to me about the benefits and he gotout the book and laid it up on the desk. He reallydidn'texplain it,you know, he just laid it up there.Then he said that he didn't think that we needed aunion because the union wouldn't do us no good.He said the only thing-that we wouldn't be able tocome in this office and sit down and talk to him.And he said that the General Manager said hold offand try it a year and he would straighten things out.And Isaid something like "It's too late. It's too latenow." Then he asked me would I talk with some ofthe employees and I told him no,because I didn'tknow nothing about the union to talk to them. Thenhe said that if we got the union that our benefitswould be dropped.Q. All right. Go on.A. Thatwas all I can remember.Q. Did he say when he spoke about not beingable to talk to him any more if the union came in,did he say what you would have to do?A. He said,"if you come in this office,that oncethe union got in there, that we would have to havea witness in there with us."We couldn't sit downand talk.DiscussionPologruto admitted discussing the Union with RuthieMyles and others.He denied threatening MaryLott thatbenefitswould be dropped. However, Pologruto admit-ted that he could not recall the specifics of the conversa-tionshe had with Mary Lott.As shown hereafter in the section dealing with the dis-charge of Ruthie Myles, I found that Anthony Pologrutowas totally discredited.His testimony conflicted at sever-almaterial points with other evidence including evidenceoffered by Respondent. Therefore, I shall not credit Po-logruto.Myles and Lott demonstrated good demeanor. Bothappeared to respond openly and frankly to questionsfrom the General Counsel and Respondent.Icredit thetestimony of both Mary Lott and Ruthie Myles.FindingsIn his conversation with Myles,Pologruto threatenedthat selection of the Union would result in detrimentalchanges in working conditions.Pologruto specificallythreatened that Myles was permitted to get away with alot of things including coming to work when she wasready, but with the Union, the people would not have allthose benefits.Pologruto also interrogated Myles as tothe reason she supported the Union. His threat to changeworking conditions to the employees'detriment,and hisinterrogation of Myles constitute 8(a)(1) violations.La-Z-Boy Midwest, 241NLRB 334 (1979).Pologruto threatenedLottwith loss of benefits andloss of the privilege of coming directly to him. He alsoheld out hope of improved benefits if the Union was re-jected.Those constitute additional 8(a)(1) violations.B.L.K. Steel,245 NLRB 1347 (1979).D. The Alleged Threatnot toGrant Wage Increases1.Mary Lott testified to the conversation which oc-curred after the union election between her and Execu-tive Chef Pologruto:[I]walked down there and asked [Pologruto] couldhe give us a raise and he said"No" we had to dealwith the union. There was nothing he could do.And I said "Well, we don't work for the union. Wework for Hyatt." He said "I can't help that. Myhands are tied and there is nothing I can do." HYATT REGENCYMEMPHIS2.Edna Freeman,who is currently a supervisor atHyatt but was a unit employee at material times, testifiedthat she asked Comptroller Jim Barnish for pay raises inNovember and January 1982.According to Freeman,inNovember,Barnish told herthat "he couldn'tgive me a raise because [of]the negoti-ations with the union."In January,Barnish replied to herrequest,"I told you before that you couldn'tget a raisebecause of the negotiations of the Union."In March 1982,Edna Freeman again asked Barnish fora raise in the presence of Director of Personnel LynnTaggart.Barnish deferred the questions to Taggart. Tag-gart told Freeman that they could not give a raise "be-cause they were still in negotiations on a contract withthe union and [Taggart]said that if she had given me araise, the union could have claimed that she was show-ing favoritism toward me."DiscussionJim Barnish admitted having the conversation withEdna Freeman as she testified.The testimony of Free-man and Lott appeared candid,and they demonstratedgood demeanor.I shall credit their testimony.FindingsAs shown hereafter,Respondent unilaterally discontin-ued its wage adjustment practice in November 1981 inviolation of theAct. Thatbackground,and the numerousother violations found herein,make the above-mentionedsupervisory comments more significant.The Actdiscour-ages efforts by employers to dissipate the union'sstrength among the unit employees by holding out,through threats or promises,that but for the Union,things would be better.NLRBY.OtisHospital,545 F.2d254, 254-255 (1stCit. 1976).Underthe circumstances here, Respondent's supervi-sors were blaming the Union for loss of wage increaseswhen,in fact, it was Respondent's own unfair labor prac-ticeswhich resulted in the lost increases.LynnTaggarttook the ball into the far court by asserting that theUnion would have claimed discrimination if Edna Free-man had been given a raise.The activity engaged in by Pologruto,Barnish, andTaggart tends to coerce employees into withdrawingtheir support from the Union during a most criticaltime-contract negotiations-and is violative of Section8(a)(1).Kut Rate Kid & Shop Kwik,246 NLRB 106, 118(1979);MarkleMfg. Co.,239 NLRB1353 (1979);SignalKnittingMills,237 NLRB 360 (1978);Gulf States Mfrs.,230 NLRB 558(1977).E. Executive SousChefReuben Criswell1.Mary LottMaryLotttestified to a conversation with ReubenCriswell on September 8, 1981. Lott and others were set-ting up lunch on the line when Criswell came by. Cris-well told Lott that she was not supposed to be eating onthe line, and he told her that the chef [Pologruto]wanted him to talk to the employees.Lottwas told tocome by the office when she got off at 2 p.m. Lott testi-273fled about the 2 p.m. conversation between her and Cris-well:Well, he said he had to talk to us about the unionand that he knowed that we had to vote but whenwe got down there to vote he wished we wouldvote "no," because the union-we couldn'tget nomore money because we were getting more moneythan the average hotel was getting now and that heknowed there was alot ofthings going on aroundthere and he couldn'tdo nothing about it but hewould talk to theChefabout it and that once weget the union and we get caught eating on the linewe was automatically fired.DiscussionI credit Lott's testimony about her conversation withCriswell.Criswell,who is discredited below regardinghis version of the incidents that led to Ruthie Myles' dis-charge, did not testify about this conversation with Lott.FindingsBy threatening employees with discharge for offenseswhich normally involved no disciplinary action in theevent the Union is selected,Respondent violated Section8(a)(1).Earlier in the day, Criswell caught Lott eatingon the line.No disciplinary action was taken but Cris-wellmade it clear that Respondent's tolerance wouldend if the employees selected the Union.Criswell alsoheld out a carrot to Lott by stating that he would talk toChef Pologruto about improving conditions.In the con-text of his conversation,that comment constitutes an im-plied promise of improved working conditions in furtherviolation of Section 8(a)(1).2.Essie ButlerCurrent employee Essie Butler was called into theoffice by Reuben Criswell 3 or 4 days before the Sep-tember 9 election.Criswell complimented Butler's workand told her he was nominating her for employee of themonth.Criswell told Butler thank you, and then he said,"Oh, there's something else. They tell me to tell you allto vote no for the union."DiscussionCriswell did not testify regarding this conversation. Icredit Essie Butler.As a current employee, Butler's in-terestwould certainly not favor fabricating stories abouther supervisor.Butler demonstrated good demeanor andappeared to respond candidly to questions on cross anddirect.I also note that several items covered in her testi-mony were undenied.FindingsIn an atmosphere free from coercion,Reuben Cris-well'scomment,apparently in afterthought,wouldappear innocuous. However, that was not the situationhere. Respondent,as shown herein,engaged in numerousinstances of violative conduct.Criswell clearly and clea- 274DECISIONS OF THENATIONALLABOR RELATIONS BOARDverly linked the crucial subjects of a pay raise4 and su-pervisory favor with the union campaign. Obviouslysuch conduct is most likely to havea restraining impacton an employee's future involvement in union activityand is violative of Section8(a)(1).F. Assistant Director of Housing Dannye ChapmanTerri Seymour and Levy Harrison each testified aboutan incident involving Chapman on election day, Septem-ber 9, 1981. As Chapman walked with Seymour andHarrison toward the polling place, Seymour asked Chap-man if he wanted them to vote for the Union. Chapmanreplied yes, that it would makeit easierto kick them outthe door.DiscussionIwas not impressedwiththe demeanor of DannyeChapman orTerriSeymour.Standing alone, I would dis-creditboth.However,Seymour's testimony was fullycorroboratedby LevyHarrison who impressed me as asincere thoughtfulwitness.Harrison'sdemeanor wasgood.Therefore,I credit her version of the incident.FindingsChapman's comments coming immediately before theelection are so outrageous as to be almost comical. How-ever, there is no credible evidence that the comment wasmade in jest. Obviously, such a threat is violative of Sec-tion8(a)(1).G. Executive Housekeeper Bruce Nelker1.Nelker's antiunion speechFormer employees Terri Seymour and Linda Shirleyand current employee Mary Wesley testified about an an-tiunion speech by Executive Housekeeper Nelker. Sey-mour recalled that Nelker told the employees to vote"no," that they did not need a third person. Nelker sug-gested the employees could go directly to him whenthey wanted time off rather than having to go through athird person. Nelker asked the employees to give Gener-alManager Cody Plott a chance.Linda Shirley recalled that after the speech Nelkerasked the employees how they felt about the Union.Nelker then required each respective employee to re-spond to that question. Shirley told Nelker that she feltthey needed a union. She recalled Nelker telling them tohave the Union put its promises on paper and that theyshould give General Manager Plott a chance.Mary Wesley also recalled that Nelker asked the em-ployees in the meeting she attended, "How did we feelabout the Union?" Wesley testified that she replied thatthey probably needed one.Bruce Nelker admitted speaking to the employeesduring the period from July 27 through 31, 1981. Nelkerdenied asking the employees how they felt about theUnion.The text of Nelker's speech is in evidence.* Butler testified that the employeeof themonth award had, beforeSeptember,included a 10-cent-an-hour raise in pay.DiscussionIn consideration of credibility, I notice that the text ofNelker's speech, which was admitted through Nelker'stestimony, is remarkablysimilar tothe recollections ofSeymour, Shirley, and Wesley. At twopoints onthe lastpagethe text refersto dealingdirectlywith GeneralManager Cody Plott. The text alsoasks,does the Union"put any of theirpromisesin writing?"Additionally, although Nelker denied asking the em-ployees how they felt about the Union, the text containsthe question, "What do you think thisunioncan do foryou?" Nelker was not asked about that portion of thetext.Therefore, the record does not reflect whether thatparticular question was posed rhetorically or not. Re-gardless, itis apparent that the text strongly supports tes-timony of Seymour, Shirley, and Wesley. I credit theirtestimony.FindingsAs indicated above, I find nothing coercive in the su-pervisor's request that employees give the new generalmanager the opportunity to prove himself. Therefore, Ireject the General Counsel's contention that Nelker vio-lated Section 8(a)(1) by asking the employees to giveCody Plott a chance.However, the polling of the several employees in themeeting, requiring each to state how he or she felt abouta union, is another matter. It is a little difficult to imag-ine a more coercive interrogation than the requirementthat an employee in a group, during an antiunion speechby a high level supervisor, be required to state his feel-ings about the union. Additionally, the threat that em-ployees could no longer deal directly with supervisionafter the selection of the Union was a continuing threatmade throughout Respondent's antiunion campaign(Con-agra, Inc.,supra).2.TerriSeymourTerriSeymour testifiedthat 2 or 3weeks before theelection,Bruce Nelker came to a room she was cleaningand discussed the Union. After a leading question fromtheGeneralCounsel,Seymour recalled that Nelkerasked her how she felt about the Union.DiscussionAs indicated above, I find that on the occasion of hisspeech Nelker asked employees how they felt about theUnion. That evidence tends to support Seymour's testi-mony in this regard. However, Seymour's overall testi-mony was punctuated by repeated instances of poorrecollection regarding matters that she had included inher pretrial testimony. Therefore, I am unable to creditthe disputed testimony of Seymour which, as here, is un-supported by other evidence.3.LevyHarrisonLevyHarrison also recalled a conversationwithNelker in one of the rooms she was cleaning.Harrisonwas approached by Nelker about a month before theelection.After opening the conversation,Nelker asked HYATT REGENCYMEMPHISHarrison how she felt about the Union.Harrison repliedthat it did not matter to her. Nelker then mentioned thatRespondent'sAtlanta hotel had a union and some of theAtlanta housekeepers regretted"they got the Union be-cause they lost some of their benefits."Nelker also men-tioned a warehouse that did not have a contract eventhough they had a union for over a year.DiscussionAlthough Nelker denied asking Harrison how she feltabout the Union,other evidence which I have creditedshows Nelker's tendency to address that question to em-ployees(see above).IfindHarrison to be a candid wit-ness.Therefore,I credit her version of the conversationwhich is largely undenied.FindingsIn line with my findings above, I find that Nelker ille-gally interrogatedLevyHarrison about her union feel-ings.Also Nelker implied to Harrison that she, like theAtlanta employees, may lose someof herbenefits if theUnion was selected.Thatconstitutes a threat in violationof Section 8(a)(1).InternationalPaper Co.,228 NLRB1137 (1977).H. AssistantControllerTerri HarmonCurrent employee CarrieTuckertestified to a July1981 conversation including several other employees andAssistantControllerHarmon.Tucker recalled thatHarmon told the employees to make sure the Union gavetheir policies in writing;that the Hotel could not makepromises;and that employees should give Plott a chance.DiscussionAlthough TerriHarmon was called she was not askedabout Tucker's testimony.ThereforeI creditTucker.FindingsIfind nothinginTucker's testimony which appears tohave the tendency to coerce or restrain employees in theexercise of their Section7 rights. Therefore,I recom-mend that the allegations regardingTerriHarmon be dis-missed1.Requirementthat Employees not Wear UnionButtonsIn addition to discussionunder RobertPoole, supra,former employeesLinda Shirley and Carrie Tucker testi-fiedwithoutrebuttal,to instanceswhere theywere re-quired toremove unionbuttons by Executive House-keeper BruceNelker.ScottMonsontestifiedthat he wastold to removehis union buttonsby RobertPoole (seeabove). Thattestimony was deniedby Poole. In view ofthe undeniedtestimony of Shirley and Tucker, and myprevious credibilitydeterminations,I shallcredit the evi-dence that employeeswere requiredto remove unionbuttons from theirperson during the union organizingcampaign.The credited evidencealso reflected that,before theunion campaign,employees werepermitted towear variouspins on their uniforms.275FindingsAbsent unusual circumstances it is unlawful to requireemployees to remove a union button from their clothing.Here no unusual circumstances wereshown. Therefore,in agreementwith the GeneralCounsel,I findthat Re-spondent violated Section 8(a)(1) by prohibitingemploy-ees from wearing union buttons during the union orga-nizing campaign.Dependable Lists,239NLRB 1304(1979);United Parcel Service,234 NLRB 223 (1978).II.THE ALLEGED DISCHARGE VIOLATIONSA. The Complaint Allegation:RespondentSuspendedand Terminated Named Employees as a Result of itsImposition of MoreOnerous and RigorousTerms andConditions of EmploymentAt materialtimes Respondent used sign-in and sign-outsheets, as opposed to timecards,as its base documents forcomputingpay for its hourlyemployees.The evidencedemonstratedthatthe employees are chargedwith theresponsibility of signing in and out at appropriate times,on dailytimesheets(often called sign-in sheets),providedin each department.The theory behind General Counsel's broadapproachis that,upon losingthe September 9, 1981 election to theUnion,Respondent increased its vigilanceover the timerecords tothe point where employees were suspendedthen discharged for sign-in and sign-out offenses whichwould not haveresulted in similar disciplinary actionbefore theelection.The General Counsel's theory does find support in therecord.As shown above,the 8(a)(1) violations which Ihavefound include threatsby Executive ChefPologrutoand Supervisor Reuben Criswellto engagein activitywhich wouldresult in more stringentworkrules enforce-mentfollowing theelection.In viewof the above-mentioned 8(a)(1) activity, andRespondent'sunion animus as demonstratedby its an-tiunion comments in talks and speeches(see sec. 1,above),it is apparent,and I find, that the General Coun-sel has amply establishedproofof union animus.Howev-er, inorder toprevail in his argumentthat12 named em-ployeeswere illegallydischargedas a result of Respond-ent's more stringent enforcementof work rules, the Gen-eralCounsel must alsoprove thatthe rules were morestringently enforced followingthe electionand that the12discharged employeeswould not havebeen dis-charged but for that morestringent enforcementpolicy.Without, at thispoint, consideringthe first of the twoabove elements, I find that the General Counsel's overalldischargetheory mustfailbecausethe recorddoes notshow that all thenamed employees would nothave beendischargedunder theenforcementpolicy in effect priorto the election (i.e., regardlessof whetherthe sign in/outruleswere more stringentlyenforced afterthe election,theGeneral Counsel did not provethat all 12 allegeddiscriminateeswould not havebeen dischargedunder thepolicy that prevailed beforethe election).Respondentofferedevidenceshowing that from thetime thehotel opened in 1975 until theSeptember 9,1981 election, it discharged18 employeesfor falsification 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof timesheets.The General Counsel correctly asserts thatquestions were raised by the record as to whether all 18of those employees were discharged as a result of theirfirstviolation of the rule against falsification of time-sheets.The records of 5 of the 18 reflect prior occur-rencesby them,in violationof the ruleagainst timesheetfalsification,and the records of at least 2 more reflectthat those employees ended their employment because offactors other than timesheet falsifications.Moreover, asshown in more detail below,the record clearly demon-strated that often times employees were not disciplinedat all for falsifying their timesheets.Additionally, theGeneral Counsel proved that some engineering employ-ees under the supervision of Robert Poole and DavidMorgans were instructed to falsify their sign-in times inorder to eliminate difficulties in computing hours.Nevertheless,despite the above evidence which tendstoweaken Respondent'sposition,the fact remains thatemployees were occasionally discharged for falsifyingtimesheets before the September 9, 1981 election. TheGeneral Counsel correctly points out that the evidencereveals that the rate of occurrence of such incidents in-creased alarmingly after the election.Nevertheless, it ispossible that the increased rate of such discharges maybe attributable to factors such as increased instances ofviolations as opposed to more stringent enforcement ofrules.As to this question,the General Counsel has theburden of proof, and I must give Respondent the benefitof favorable presumptions where, as here, the GeneralCounsel has based his argument on probabilities. Certain-ly, the statistics cited by the General Counsel (i.e., some11 clear cases of discharge in over 5 years before Sep-tember 9, 1981, and within a few months thereafter, 13others for the same alleged offense),create grave suspi-cions, but without more, I shall favor Respondent.Therefore,unless the evidence demonstrates that spe-cific instances of discharge were handled differently thanwas the customary practice before the September 9, 1981election, I shall find no violation.As to the allegationsregardingLindaShirley,TerriSeymour,TimothyBrooks, Bryant Gibbs, Phillip Valentine,Nate Gorman,James Gorman,Mozelle Payne, Andrew Ryan,and StanHarris, I find that the General Counsel failed to provedisparity.The evidence did not show that those particu-lardischargeswere handled any differently than dis-charges for falsification of timesheetswere handledbefore the election.As the recordstands, it is unrebutted that at least 11employees were discharged before September 9, 1981,for their first offense of falsifying timesheets.Therefore,in order for the General Counsel to prevail,it is essentialto show that some special circumstances existed.6 In the8 Although Respondent denied the allegation that Morgan,who wasclassified as"assistant chief engineer,"was a supervisor,the cumulativeevidence,including testimony by admitted supervisors such as Lynn Tag-gart and Robert Poole,prove that Respondent treated Morgan as a su-pervisor and that Morgan's authority and responsibility include the indi-cia necessary to qualify him as a supervisor.Moreover, regardless ofMorgan's supervisory status,the evidence proves that Robert Poole, anacknowledged supervisor,knew and permitted employees under his su-pervision to falsify records on instructions from Morgan.6 The General Counsel argues that the burden of proof rests with Re-spondent who must show the 10 employees would have been discharged10 dischargesmentionedabove, no specialcircumstanceswere shown. Of the 10, only Linda Shirley, Terri Sey-mour, and NateGorman testified. The evidence provedwithout rebuttal that 9 ofthe 10, includingSeymour andShirley, eitherconfessed to managementor did not denywhen confronted that they had, in fact, falsified theirtimesheets.As to Nate Gorman, I credit evidence that headmitted falsifyinghis timesheet and wasdischarged.'Under thosecircumstances,I am unableto find that theevidencesupportsa determination of discrimination. Irecommendthat thoseallegations be dismissed.As to the remaining two allegeddiscriminatees, LevyHarrison and Ruthie Myles, it is necessaryto separatelyconsidereach of their situations.Preliminaryto considerationof the specifics of Mylesand Harrison's discharges,it is important to first examinethe questionof workrules enforcement.Specifically, it isnecessary to examinewhetherRespondent consistentlydisciplinedemployeeswhen a supervisordiscovered evi-dence of infractions of sign-in and out rules.The General CounselconcedesthatRespondent'srules,both beforeand after the election,included rulesregarding the timesheets.Respondent'shandbookstates,inter alia,at page 25:Needless tosay, you maynot alter orfalsify anycontrol cardor timesheet,nor pullanother employ-ee's controlcard, or knowinglyallow another em-ployee to pull your card or fill in your time on thesign-in sheet.Violations of thisrulewill be causefor immediatedisciplinary action.The General Counselargues,however, that the aboverulewas not consistentlyenforced but thatimmediatelyupon theUnion's electionvictory,Respondent institutedmore stringent enforcement.1.LevyHarrisonThe testimonyof several witnesses,including RuthieMyles,8MaryLott,TerriSeymour,LevyHarrison,BettyLewis, Linda Shirley,MaryLee Wesley, EssieButler, and Katie Beasley, indicated that it was not un-usual for employees in the housekeeping and kitchen de-partments to sign out for one another.The evidence indi-cated that practice,whichoften occurred in the presenceregardless of a changed rule enforcement practice That argument mis-readsWright Line,251 NLRB 1083 (1980)Wright Linerequires that theGeneral Counsel must establish a prima facie case Here, no prima faciecase has been established absent a showing that the 10 alleged discrimina-teeswould not have been discharged under the enforcement policy ineffect before the election7Nate Gorman's testimony on direct did not include the specifics ofhis discharge.When questioned on cross, his testimony revealed conflictsand confusion regarding the events that led to his discharge.Iwas notimpressed with Gorman's demeanor,and I shall not credit his testimonyIdo credit the testimony of Lynn Taggart regarding Gorman's dischargeinterviewThat testimony revealed comments by Nate Gorman indicat-ing that he acknowledged an allegation that he and his brother hadsigned in 1 hour too early8Myles testified that employees frequently signed in and out for otheremployees, and she admitted that on occasion,including two instances onMay 19,1981, she signed in or out for others HYATTREGENCY MEMPHISof supervisors,9was allowed untilshortly after the Sep-tember 9,1981 election.I am convinced that testimonywas truthful.Although the handbookcontains a ruleagainst signingout for others,and numerous employeestestified that theywere awareof the rule,the volumi-nous documents in evidence demonstrate that it was notRespondent'spractice to award disciplinary actionagainst an employee for signingout for another,nor wasthereany indicationof disciplinaryaction taken againstany employeefor permitting another employee to signout on hisor her behalf,until following the September 9,1981 election.On the basis of thattestimony,I find thatemployees were customarily permitted to sign out forone another untilshortly afterthe September 9, 1981election whenLevyHarrison was discharged.As shown under the Sectionon 8(a)(1)allegations,Harrison recalled having two union-related conversationswith her supervisors before theelection.During thesecond of those conversations,as the employees werepreparingto vote onSeptember9,TerriSeymour askedAssistantDirectorof HousingDannye Chapman if theyshouldvote for the Union. AccordingtoHarrison andSeymour,Chapmanrepliedthat they should vote for theUnion anditwould make it easierforRespondent tokickthem out.Also as shownelsewhere in this decision,employeeswere threatenedwith morestringentwork rulesenforce-mentif the Unionwas elected. RuthieMyleswas threat-ened by AnthonyPologruto.Pologruto told Myles therewould be alot ofchanges ifthe Unionwon and that em-ployeeshad beenallowed toget awaywith a lot. Execu-tive SousChef Reuben Criswell told employee MaryLott that shouldshe be caught eatingon theline afterthe election, she wouldbe automatically terminated.Against that background LevyHarrisonwas dis-chargedshortly afterthe election.There appears to bebasic agreement on the facts sur-rounding Harrison's and Terri Seymour'sdischarges. OnSeptember 25, 1981,Harrisonand Terri Seymour leftworkafter finishing,and with supervisorypermission, atapproximately3:45 p.m. In the dressing room Seymourfinished dressing aheadof Harrison.When Harrison leftthe dressing room and headedto the deskto sign out,Seymour toldher that she (Seymour)had already signedHarrisonout.Harrisonhad previouslysigned her namenear the sign-out columnwhenshe signed in on themorningof September25, as was herpractice.Withoutchecking the sign out sheet,Harrison leftwith Seymour. SubsequentlyHarrison was told not toreturn towork the following day.On Mondayfollowing September 25, Harrison metwith Lynn Taggart.Harrison's testimony appears in linewith othertestimony and I shall credither version. LynnTaggart askedHarrisonif she knew that Terri Seymourhad signed her out at4:30 p.m. on September25.Harri-son responded,"no, I didn't."Taggartasked if Harrisondid not know that Seymourwas not supposed to havesigned Harrison out and Harrison replied,"no." TaggartB No rebuttalwas offeredto testimony that severalsupervisors ob-served employees signing outfor other employeeson numerous occasionsbefore the September 9, 1981 election277toldHarrisonthatGeneralManager Plotthad told herto fireHarrison as well as Seymour"because[Harrison]wasn't in abig hurrythat [she]couldn'tsign [herself]out."FindingsThe factsdemonstratewithoutcontest thatLevy Har-risondid not participate in a fabrication of sign-outrecords on September25.Although Terri Seymour ad-mitted falsely signing outfor herself and forHarrison,the evidence proves that Harrison knew only that Sey-mour had signedher out.Respondent did not contestthe abovefactswith con-traryevidence,nor did Respondentdispute that theywere fully awareof Harrison's limited role in the sign-out process at any timetheyterminated her.According to Lynn Taggart,shewas told,firstbyTerriSeymourduring Seymour's terminal interview,then by LevyHarrison,that Seymourhad signed Harri-son out on September 25. Respondent agreedthat theevidence demonstrated that Seymourhad signed Harri-son out.Respondent did not contendthatHarrison knewthatSeymourhad falsified the checkouttimes.Neverthe-less,RespondentdischargedHarrison as well as Sey-mour.The General Counselcontends that Harrison's dis-charge flowed frommore stringent enforcement of workrulesfollowingthe election.As to LevyHarrison, Iagreewith the General Counsel.The recordas mentionedabove, showsthat Respond-ent, through supervisors Pologrutoand Criswell, heldout to employeesthatruleswould bemore stringentlyenforced if theUnion waselected.Immediatelyfollow-ing theUnion's election,Respondent used its work rulesto concocta case for the discharge of union supporterRuthieMyles (infra).Subsequently, followingSeptember 25, RespondentdischargedLevyHarrison,Linda Shirley, and Terri Sey-mour.I recommendthatthe allegations regarding Shir-ley and Seymourbe dismissedsolelybecausethe recordfailed to demonstrate thateitherwouldnot have beendischarged under the rule enforcement practice in effectprior to theelection.LevyHarrison presents a different situation. Harrisonwas discharged allegedlyfor violatingthe rule againstpermitting another employee to signout on her behalf.However, the unrebuttedevidencewhich I have cred-ited,proved that before theSeptember 9 union electionvictory,numerous employees signed out for others in thepresenceof supervisors.Nevertheless, before the elec-tion,no employee was discharged or otherwise disci-plined forpermitting anotheremployee tosign him orher out.Therefore, I findin agreementwith the General Coun-sel that inthe case of LevyHarrison,Respondent morestringentlyenforcedthe rule against signing out forothers.The incident followed Respondent's threats tomore stringently enforce rulesif the Unionwas elected,and itfollowedthe actual electionof the Union by alittleover 2 weeks.Harrison's discriminatory discharge 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviolates Section 8(a)(1), (3), and(5).10Electric-Flex Co.,228 NLRB 847 (1977);Master Slack,230 NLRB 1054(1977).2.Ruthie MylesIhave distinguished Ruthie Myles for more detailedconsideration for several reasons.Unlike the situationnoted in the cases of the 10 alleged discriminatees men-tioned above,the evidence is clear that Ruthie Mylesnever admitted that she falsified her timesheet.In fact,Myles contested Respondent's assertion that she signedan incorrect time.R.Myles worked for Respondent from November 16,1977, until she was discharged in 1981.For the 5 monthsbefore her last day of work,September 11, 1981, RuthieMyles was the secretary to Executive Chef Anthony Po-logruto.Pologruto,as executive chef, was the depart-ment head in food preparation.Included in Myles' jobdutieswas the compilation of hours on a daily basis, 5days a week,for employees in the kitchen department.On the 2 days Myles was off each week, Chef Pologrutocompiled each employee's hours of work. The compila-tions were prepared from the daily timesheets.Ruthie Myles was a visible union supporter during thesummer 1981 union campaign.She signed a union card,passed out union literature,appeared pursuant to a unionsubpoena at the representation case hearing, wore aunion pin,used a bumper sticker,and served as union ob-server during the September 9, 1981 election. Chef Polo-gruto admitted that he was aware that Ruthie Myles wasone of the most active union supporters in the hotel."'At the election,Myles was an observer and assisted intallying votes.R. Myles became most obvious in her sup-port for the Union following the election on September 9when she ran through the kitchen yelling, "We won, wewon."Myles' last day of work was 2 days after the election.Several factors weigh heavily in the General Counsel'sfavor at the outset when Myles'case is considered. Re-spondent's union animus was clearly established,as dem-onstrated under the 8(a)(1) discussion above.The timingof Myles' discharge raises grave suspicion in view of herstrong prounion demonstration at the conclusion of theelection.Moreover,the record clearly demonstrates thatRuthie Myles was a good employee. Five months beforeher discharge, she was promoted to the position of per-sonal secretary to the department head. Neither Chef Po-logruto nor her personnel file recalled any instances ofdisciplinary action against R. Myles.Moreover, the record reflects that before September11, no employee had been discharged for allegedly falsi-fying recordssinceFebruary 1981.According to Respondent's version of the facts, RuthieMyles was discharged in accord with established policy10 The 8(a)(5) violation rests on record evidence which proved thatRespondent unilaterally enforced work rules more stringently resulting inHarrison's discharge.11General Manager Plott conducted an investigation into Myles' dis-chargebecause,or as he characterized it-[H]aving been through numerous union campaigns, that in the eventof someonewho wasthe union observer,Iknow that it would be asensitive issue and it would be subject to questions laterbecause she falsified time records on September 11.Thereisno dispute from the General Counsel thatMyles' discharge was precipitated by her departmenthead and supervisor,Chef AnthonyPologruto.Accord-ing to Pologruto,his practice was to discharge employ-eesonlywhen he personally observed facts whichproved an employee had falsified time records.On September 11, Respondent alleges, Ruthie Myleswas scheduled to begin work at 8 a.m. However, Mylesdid not arrive until 8:20 a.m. or later.Nevertheless,Myles signed in at 8 a.m. On the basis of those factswhich were allegedly observed by Pologruto,Myles wasdischarged for falsifying time records.In considerationof GeneralCounsel'scase and Re-spondent's defense,Ihave examined the record regard-ing the following material queries:a.What was Pologruto s normal practice regardingtimesheetfalsifications?Respondent contends that Ruthie Myles was not treat-edwith disparity.However, the record showed thatChefAnthony Pologruto routinely ignored timesheet fal-sifications from the standpoint of disciplinary actions. Itbecame abundantly clear from Pologruto's testimony thathe observed falsifications of timesheets whenever hecompiled the time records for the food preparation em-ployees.BeforeMyles' discharge,Pologruto compiledthose time records for the kitchen employees twiceweekly on the days Myles did not work.The testimonydemonstrated that althoughChefPologruto usually ob-served that one or more employees had signed in or outat the wrong time when he examined the timesheets, hispractice was not to discipline the employee but to simplychange the time recorded on the timesheet to the timePologruto considered correct.Initially,Pologruto testified that he made changes intimesheets whenever employees wrote in the wrong timeand later the employee came to Pologruto to advise himof the mistake.Pologruto estimated that would happen,"a couple times a week."The General Counsel askedwhat he would do if he knew of his own knowledge thatan employee had not put down the correct time,and Po-logruto testified that if he knew the employee"did it de-liberately,then I would terminate him." The GeneralCounsel again asked Pologruto if he had ever changedan employee's time aside from the time when the em-ployee came and told Pologruto he had made a mistake,and Pologruto replied,"Not to my knowledge."Subsequent examination of Pologruto with the GeneralCounsel showing him timesheets compiled by him duringthe spring and summer of 1981,conclusively proved thatthe above testimony was not truthful.Pologrutowasshown kitchen timesheets for some of the days duringthe period beginning on April 8, 1981,and extendingthrough August 15, 1981.12 During the course of thattestimony,Pologruto admitted that he personally mademany changes reflected on the timesheets shown him.Those changes admittedly made by him included manychanges on lunch breaks where an employee had indicat-1 z See G C Exhs 20-66 HYATT REGENCYMEMPHISed no break was taken-Pologruto changed the time-sheets toreflect that a lunch breakwas taken;13manychangesto show thatemployeesshould be shown arriv-ing for worklaterthan the employeehad shown on histimesheet;14 and changes showingthat employees leftearlier than the time the employee signed out. Pologru-to's testimony indicatedthat he did not recalldiscipliningany of the employeesbecause oftheir obviousviolationsof the timesheet policy. Finally, Pologrutoadmittedmaking changeseven though employeesdid not bringerrors to Pologruto's attention.Ratherthan occasionally,as he earlier testified,the timesheets and Pologruto'slater testimony revealedthat Pologrutoregularlymadechangeswhenever he compiledtime records.When confronted withthe numerous changes he hadmade, Pologruto assertedthat his policywas to termi-nate employeesonly whenhe personally witnessed thatthe employee actually arrived or left, attimes other thanthe time the employee signed in or out.Due to theinconsistencies in his testimony,the obvi-ous conflicts between portionsof his testimony and doc-uments received in evidence,and my observation of Po-logruto's demeanor,Ido not credit his testimony to theextent it conflictswith credited evidence. However, Po-logruto's admissions as to the natureand frequency oftimesheetfalsifications known byhim, whether witnessedfirsthand or observedby examination of the timesheets,conclusivelydemonstratesthat (1) before thedischargeof Ruthie Myles, Respondent knew that employees werefalsifyingtimesheetsregularly;and (2) in view of theirknowledge,Respondentcould have routinely disciplinedemployeesfortimesheetinfractions.Nevertheless,records reflectthat not a single employee was dischargedfrom Februaryuntil September1981 for falsifying time-sheets.Moreover, Pologruto could not recall otherwisediscipliningemployees for any of the occurrences shownhim on theApril-Augusttimesheets.b.Did Pologruto personallyobserveMyles' latearrival?As mentionedabove, Pologrutoattempted to distin-guish his regular inaction against timesheet falsificationsby testifying thathe onlydischarged employeesfor falsi-fying records when he personally observed the infrac-tion.Pologruto asserted that was exactly the case in theRuthie Myles' situation on September 11, 1981. Pologru-to's testimony about September 11, appears in part:Iwas at the back loadingdock,talking to my pur-chasing agent and it was about8:00.To beprecise,itwas about three-it was three minutes of 8:00 andIwas there until five minutes of 8:00 and I didn'tsee Ruthie in the kitchen.Ihad lookedfor her, Ididn't see her there.The firsttime I had seen1' Pologruto later testified that a no lunch break indication, if notcaught by him, would result in the employee being paid for that timeeven though it was not authorized by a supervisor.14 Often, the changesinvolvedseveral minutes,but some involved anhour or more, and one change on the timesheet for June 17,1981, in-volved Pologruto making a 2-hour changeThis type ofincident is simi-lar to the infraction allegedly committed by Ruthie Myles on September11, 1981, when Myles allegedly cheated Respondent out of 20 minutes.279Ruthie was about 20 after and she was walkingthrough the hallway to the locker room,or towardsthe kitchen.And I had gotten Thelma and Reuben.Thelma had come in just before Ruthie and I said,"Ruthie's late."As indicated above, I do not find Pologruto to be acandid witness.Moreover,the record casts serious re-flections on his claim that he personally observed the sit-uation that led to the discharge of Ruthie Myles.In the first place,Ruthie Myles specifically denied Po-logruto's assertion regarding the morning of September11.Myles testified that she arrived at 8 a.m., and that shesigned in the time of arrival. According to Myles, whenshe confronted Pologruto at her terminal interview, headmitted that he was not at the hotel on September I1when she allegedly arrived late,and that he was actingon information supplied by Supervisors Criswell andHubbard.Additionally,the following questions arise inconsideration of whether Pologruto witnessed Myles' al-leged rule infractions.c.Was Myles scheduled to arrive at 8 a.m.?Accordingto Respondent,the scenariowhichresultedinMyles' discharge flowed from her late arrival on Sep-tember 11. However,according to Myles, that corner-stone of Respondent's case is faulty.Myles testified thatshe did not have a fixed schedule.IfMyles is correct,then one must question the basis for Pologruto's entireline of action.Myles testified that her work hour arrangement withPologruto was very loose.Pologruto told her that sheneeded to arrive in time to prepare the preceding day'stime compilations of the kitchen employees and turn inthe timesheet and compilations before 10:30 a.m. eachday.Ms. Myles' testimony in that regard is fully support-ed despiteChefPologruto's contrary testimony.Accord-ing to Pologruto,he advised Myles that he would bewilling to adjust her hours and allot her a different re-porting time if necessary.However, according to Polo-gruto,Myles' hours were not adjusted,and he expectedher at 8 a.m. each workday.In consideration of these opposing versionsof Myles'work times, I have first examined her timesheets whichhave been received into evidence. The timesheets showthatwhile working as a secretary to Chef Pologruto,Myles reported to work at various times ranging fromover 2 hours before 8 to after 9:30 a.m. If Chef Pologru-to's version is accepted,those sign-in times after 8 a.m.,by Ms.Myles, provided documented basis for discipline.However Pologruto admitted that he had no recollectionthatMyles ever received a late absence report.Additionally,on one occasion employees Essie Butlerand Katie Beasley were awarded disciplinary action re-ports("communications") for arriving late for work.Butler and Beasley were awarded the disciplineby Polo-gruto in his office in the presence of Ms.Myles, Pologru-to's secretary.Myles, Beasley, and Butler all testifiedthat on that occasion they were late because they rode towork together. Their testimony was in agreement thatPologruto instructed Beasley and Butler that they could 280DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDnot ride towork withRuthie Myles because Ruthie didnot have a set time to reporttowork.The evidence isundisputed that Myles was not disciplined even thoughshe arrived with Butler and Beasley.Third,as shown under the section dealing with 8(a)(1)allegations,the credited testimony(Tr. 155)reveals thatwhen threatening Myles with changes if the Union camein,Pologruto illustrated that employees had been gettingaway witha lot bymentioning that Myles was permittedto come to work whenever she was ready.Finally, Chef Pologrutoadmitted that other employeesalso understood Myles'workarrangement to be as shetestified.Pologruto testified that employees complainedthatRuthieMyles was "coming in as she pleased andtheyfelt as if I was very unfair ..." 15On the basisof theabove evidence,Iam persuadedthatAnthonyPologruto informed and permitted RuthieMyles to arrive at work at her convenience,providedshe complete and submit kitchen employees'time foreach precedingday before 10:30 a.m. on each workday.Withthat fact in mind,it is obviousthatAnthony Polo-gruto had no reason to consider disciplining RuthieMyles for arriving late if she did,in fact,arrive at workaround 8:20 a.m. on September 11, 1981.In view of Pologruto's arrangement that Myles couldarrive at her convenience,along with the entire recordand from my observation of Pologruto's demeanor, I amconvinced that his testimony that he elected to issue awarning to Ruthie Mylesfor arrivingat 8:20 a.m. onSeptember 11, 1981, was a fabrication.d.The veracity of Respondent's account of theSeptember 11 eventsThe testimonyof Respondent'switnessesabout the ac-tivities on September 11, 1981, raises additional questionsas tothe veracity of Respondent's contention that RuthieMylesfalsifiedher sign-in time.Three supervisors-AnthonyPologruto,Reuben Cris-well, and Thelma Hubbard-testified, allegedly from per-sonal knowledge,thatRuthie Myles arrived at or after8:20 a.m. on September 11, 1981. However,contained inthose versions are numerous serious conflicts.Those con-flicts includethe following:Reuben Criswell testified thathe was atwork early onSeptember 11, 1981, as was hispracticein the absence ofExecutiveChef Pologruto, in orderto serve as openingchef (see Tr. 1749). Criswellillustratedthe point of hisbeing required to handlethe duties thatPologruto wouldnormally handle if Pologruto was atwork, by emphasiz-ing that in Pologruto's absence,RuthieMyleswas Cris-well's secretary.Criswell neededher to answer thephone on September11, and, forthat reason,Criswellspent several minuteslooking forRuthie Myles.16Pologrutoon theother hand,in testifyingthat he per-sonallyobserved the incidenton September11,whichled toRuthie Myles' discharge, testifiedin conflict withCriswell's testimonyto the effect thathe was actually onthe job early on themorning ofSeptember11, 1981. Po-15 See Tr. 849.18 According to Respondent'sposition,Criswell expectedMyles at 8a.m.logruto testified that he arrived somewhere in the vicini-ty of7 a.m. He also testified that after leaving the pur-chasing agent's office, he was in the kitchen at 8:05 a.m.,where he picked up a cup of coffee and returned to hisofficewhere he stayed until around 8:20 (see testimonyat Tr. 871).17Criswell,who testified that he did not see Pologrutountil around 9 a.m. on September 11, 1981, testified thathe (Criswell)was in the kitchen area from 6:30 to 9 a.m.on that particular morning.Despite the fact that he didnot see Pologruto until 9 a.m., Criswell testified that hecleaned out theoffice (which was a commonoffice ofPologruto,Myles, and Criswell)and had one of thestewards' 8 mop the office and that the mopping was fin-ished at 8:10 or 8:15 a.m. At that point,Criswell put afan inthe officedoorway.Criswell's above testimony appears critical since it washis belief that Ruthie Myles could not have entered theoffice before8:20 a.m. becausefirstCriswellwas there,then the fan was in the door. However, from the above,it is obvious that not only does Criswell's version of thefacts conflict with Ruthie Myles' testimony,it also clash-es head on with thatof AnthonyPologruto.Obviously,if both Criswelland Pologruto's versions are dove-tailed,itappears thattheywerebothin the sameoffice, at thesame time,while Criswell was cleaning and having theoffice floor mopped.Despite that fact,Criswell did notsee Pologruto,and Pologruto's testimony revealed thathe did not noticethe officebeing cleaned and mopped.Pologruto testified that when he left the office around8:20 a.m., he saw Ruthie Myles come in, and he also sawThelma Hubbard.Accordingto Pologruto, he remarkedtoThelma Hubbard at that time, around 8:20 a.m.,"Ruthie is late again."Hubbard's testimony was that she entered the hotel atthe same time as Ruthie Myles on September 11, 1981.Hubbard recalled it was at least 8:20 a.m. when she andMyles entered the hotel.However, contrary to Pologru-to's testimony,Hubbard testified that no one mentionedto her that Ruthie Myles was late that morning untillater in the day when Reuben Criswell asked her ifMyles was atworkat 9 a.m.Hubbard's testimony also conflictswiththat of ReubenCriswell.Although Hubbardtestified that later on Sep-tember11Criswell askedher if Ruthie Myles was atwork at 9 a.m., Criswell testified that he first saw RuthieMyles onthe jobat 8:25 or 8:30 a.m. Hubbard testifiedthatCriswell toldher Myles was latefor work when heasked if Myles was in at 9 a.m. Criswell's testimony re-futes that version on showing that he knew Myles was in30 to 35 minutes before 9 a.m. Additionally, Hubbard'stestimony that she arrived at work after 8:20 a.m. onSeptember 11, was further weakenedby herown admis-sion that she originally signed in at 8 a.m., but immedi-ately changed the time to 8:30 a.m.19 Hubbard recalled17 Obviously,ifPologruto was in his office shortly after 8 a.m. Cris-well's concern with having someone answer the phone in their commonoffice was unfounded.18 Criswell testified that he cannot recall which steward1e Hubbard admitted signing in at 8 am upon being confronted withher sign-in sheet for that date. HYATT REGENCYMEMPHISwaiting several minutesfor heruniform and encounter-ing acrowdin the dressing room following her arrival at8:20.The congestion,accordingtoHubbard,includednumerous housekeepers.Otherevidenceproved thatthose conditions were suchthat occurredaround 8 a.m.The housekeepers' hours,duringearlySeptember1981,20 ran from 8 a.m. to4:30 p.m. and each housekeep-er was expectedto bedressed in time for an 8 a.m. meet-ing.Hubbard's testimony revealed that she was in thehotel at 8 a.m.It is apparentfrom the aboveand the record as awhole thatRespondent's versionof thebasisfor RuthieMyles'discharge was pretextual.Obviously, the Septem-ber 11 events could not have occurred as testified by Po-logruto,Criswell, and Hubbard. Moreover,Respondent'sefforts tobuild a case againstRuthieMyles was furtherillustratedwhen Respondent's attorney,William Carmi-chael,asserted that an incident earlier in Myles' employwhen she was ill and fell asleepin theladies' room con-tributed to herdischarge.Evidently, Carmichael forgotthatChefPologruto had earlierattributedMyles' dis-charge solely to heralleged September 11, 1981 time-sheet falsification. 21R. Myles' testimonythat she arrivedand signed in at 8a.m. on September11, 1981, is supported by the testimo-ny ofemployees Essie Butler22 and Katie Beasley, bothcurrent employeeswho testified they saw Myles at workshortly after8 a.m. onSeptember11. I was impressedwithRuthieMyles'demeanor.She testified on two occa-sions at the trial.Her testimony was long,but she re-sponded openlyto questions on cross as well as direct.On the basisof her testimony, the supportingtestimonyof other witnesses,and the entirerecord, I am convincedand find thatRuthieMyles did not falsifyher sign-intime on September 11, 1981.23Unfortunately, from Respondent's standpoint, I haveoutlinedonly a portion of the confused testimony fromthe witnesses it presented in defenseof the Ruthie Mylesdischarge allegation.In his brief, counselfor the GeneralCounselcorrectlypointed to numerous other instances ofinternal confusion and conflictswithin the testimony ofPologruto, Criswell, Hubbard, and Lynn Taggart.Althougheach of Respondent'switnesses appeared topresent a somewhat similar outlineof theSeptember 11,1981 events,their specificfactual testimony resulted inalmost universalconfusion and conflict. To label Re-spondent's defense a sham mustbe consideredan under-statement.Respondent'sconfused defense conclusivelyestablishedthatRespondentconcoctedan incident forthe purposeof dischargingRuthie Myles.This casepresents a classic instanceof pretext dis-charge.Myleswas dischargedallegedly foroffensescommittedwithin 2 days after shedemonstrated herstrong union support by runningthrough herwork area2a Housekeeping hours were changed to 8 30 a.m to 5 p.m beginningaround September 14, 1981 (see infra)21 See Tr.881 for example of Pologruto's testimony about the dis-charge.22 Essie Butler testified that she is Ruthie Myles'sister23 On the basis of their demeanor and the many conflicts in their ver-sions of the September II events,Idiscredit the testimony of ReubenCriswell and Thelma Hubbard281followingthe Union's election,yellingwe won. A fewdays beforethe election,her supervisor threatened herthatshe would no longer be permittedto report to workat her convenienceif the Union wonthe election.As mentionedabove, theevidence establishedRe-spondent's union animus.Myles was dischargedfor allegedlyviolating a ruleagainst timesheet falsification.However, therecord re-vealedthat otheremployeesfalsifiedtimesheets frequent-ly but werenot punished.The recordalso revealed thatRuthieMyles was not lateforwork asclaimed by Re-spondent24 and that she did notfalsifyher timesheet.The aboveelements have been found sufficient to estab-lish an 8(a)(3) and(5) violation.United States GypsumCo., 259 NLRB 1105 (1982);FloridaMedical Center, 227NLRB 1412 (1977);TamaMeatPackingCorp.,230NLRB 116 (1977).III.THE 8(A)(5) QUESTIONThe allegations in the complaint:(a) Since on or about September 9, 1981, the exactdate being unknown,Respondent has failed and re-fused to grant wage increases to its employees.The evidence is clear and unrebutted that followingthe September 9, 1981 election of the Union,Respondenthas not granted wage increases to any of its bargainingunit employees.During each year before 1981, Respondent usuallygranted wage increases to unit employees. However, theamount of those increases varied from year to year.A. The PastPracticeThe General Counselcontends that Respondent's pastpracticeregarding bargaining unit employees'wages waschangedin 1981 before the Union'selection.That con-tentionwassupported by testimonyfrom Respondent'sdirector of personnel, Lynn Taggart. Taggart testifiedthat before1981Respondent'sunit employeesreceivedwage increases in May and November and that surveysof comparablewages among Respondent's competitorswere conducted yearly.However, again according toTaggart, that policywas changedon April 1, 1981, whentheHyattHotel Corporation25published policy 302.Policy 302states:SUBJECT: WAGE PLAN FOR HOURLY NON-UNION EMPLOYEES1.Each hotel must have a documented wage plan.A copy of thatplan must be on file inthe Corpo-rate Industrial Relationsoffice.II.Thewage plan must be reviewed and updated asnecessary twice yearly in time to be used for theJanuary and July Semi-Annual Wage Reviews.24 In that regard I specifically credit the testimony of Myles, KatieBeasley,and Essie Butler showing that Myles reported to work at 8 a inon September 11, 198125 As distinguished from its individual hotel in Memphis which is theonly Hyatt Hotel involved in these proceedings 282DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDA. The revisedwage plan should be based on thehotel's analysis of area wage rates and any increasein the minimum wage.B. Assuming that the area wage survey supportsthe need for an increase,the hourly wages will beincreased at least annually.III.The wage plan for proper administration ofhourlywages must take into consideration the needtomaintain a proper differential between the hirerate for new employees and for thosewithone (1),two (2),and three(3) years of service.A. Increases after three(3) years will vary by in-dividual, based primarily on the employee's qualityof performance,and not simply due to the passageof time.B.At any time,each job classification will havefour (4) established rates, as follows:1.Hire Rate-updated at least annually basedon competition and/or legislated wage increases.2.One(1) year rate-equal to the updated hirerate plus a longevity differential.3.Two (2) year rate-equal to the updated one(1) year rate plus another longevity differential.4.Three (3) year rate-equalto theupdatedtwo (2) year rate plus another longevity differen-tial.IV.A performanceevaluation and wage reviewmust be conducted for every hourly employee eachJanuary and July.A. Consideration for a wage increase should begiven if:1.The wage rate for the job classification hasbeen updated, or2.The employeehas completed one (1), two(2), or three(3) years of service during the previ-ous six(6) months period.NOTE:Hotels that have established a practice ofgranting longevity increases on an employee's anni-versary date may continue to do so for those em-ployees already hired.However, all future longevi-ty increases for people employed after the effectivedateof this policymust coincide with the semi-annual review dates.B.Only employees performing in a satisfactorymanner can be given wage increases.C. Employees performing in a less than satisfac-torymanner should be put on a documented proba-tionary period of up to sixty(60) days, after whichtime they should either be given the wage increase,if performance was improved,or terminated, if itwas not.1.Exceptionsmustbe madeto maintain legis-lated minimum wagelevels.V. Performance reviews for newly hired employeesshould also be conducted by the end of their initialProbationary Period (30 to 90 days). However,wage increasesdo not ordinarilyresult from suchreviews.VI.Hourly employeesperforming in a superiormanner can be given a merit increase to a levelhigher than the established wage rate at any timeduring the year.Following the implementationof policy 302,wage re-views were to be conducted in Januaryand July of eachyear.Policy302 also required implementation of a planfor longevitypay increases at the endof eachof an em-ployee's first 3 years ofservice.In July1981, accordingto Lynn Taggart,theMem-phis hotel (Respondent)implemented a "10 centpolicy."Employeesreceiveda 10-cent-per-hourincrease at theend of their firstyear,an additional 10 cents at the endof thesecond year and afinal 10-cent longevityincreaseat the end of the third year of service. According to thetestimony,employeeswithanniversary dates during theJanuary throughJuneperiod would receive theirrespec-tive longevityincreasesin July and those whoseanniver-sarydate fell duringthe July through December periodwouldreceivetheir respective longevityincreases at thetimeof theJanuary wage review.26Taggart testified,inaccordwiththe language ofpolicy 302,that employees would automatically receivelongevityincreases unlesstheirperformance was unsatis-factory.Also, according to Taggart,Respondent conducted awage surveyamong five competing Memphis hotels inMay before the July1981wagereview date. That wagesurveyrevealed the starting level wages in the variousjobsexisting in Respondent's facilityamong six hotels in-cluding Respondent.The other hotels surveyedincludedthe Peabody, the HolidayInn Rivermont,the Sheratondowntown,the Hilton near theairport, and the QualityInn acrossthe street fromRespondent.In July 1981, Re-spondent increasedits jobs entrywage levels as a resultof the May survey.DiscussionDespitethe aboveevidence, Respondent brought intoissuewhether the July1981 wage increases represented achanged policy.Respondent,through thetestimony ofGeneralManagerCody Plott, offered evidence thatpolicy 302 wasmerely a guideline, thatallwage consid-erationsfallwithinthe exclusive discretion of eachhotel'sgeneral manager and thatthe July1981wage in-creasewas a one time affairthat did notrepresent achange in policy.Subsequently,Directorof PersonnelLynn Taggartwas recalled to the stand by Respondent.She was askedwhat was Respondent'swagepolicy, ifany, at the timeof theJuly 1981 wage adjustment.Taggartreplied "dis-cretionary based upon the general manager's decision."26 Taggart testified that when Policy 302 was first implemented by Re-spondent in July 1981,all employees,regardless of their respective anni-versary dates,received longevity increases in order to fully implementthe longevity increase policy. HYATTREGENCY MEMPHIS283Respondent'sdirector of engineering Robert Poolesubsequently testified that the July 1981 wage increase..was a one time increase to keep Hyatt up competitivewith other hotels around the city ...."However,the record brought in serious question theintegrity of Respondent'scontention that a policy wasnot established in 1981.In a September 29, 1981 affidavit,GeneralManagerPlott27testified as follows regarding the July 1981 wageincreases:Prior to this year,every hotel in the Hyatt systemhad different bi-annual times for raises and evalua-tions.There were varying dates for these.In Janu-ary of this year,allhotelswere put on the samedates.The new system was devised in order thatevaluations of employees could be done in June andDecember and implemented in July and January.Thispast January was the first time that this wasuniform throughout the Hyatt system.In April orMay of 1981, Lynn Taggart who is Personnel Di-rector or Director of Personnel conducted a wagesurvey.She is required to conduct such a surveyevery six months in order to comply with the re-quirements of the Management Operations Reviewwhich is a part of the Hyatt System.After the wagesurvey was completed, a plan was devised by Ithink Tom Perry who is with the Corporate Officeand over the Personnel Directors and byLynn Tag-gart who is Director of Personnel in Memphis. Thisplan combined the merit raiseswhichare usuallygiven biannually and seniority raises. Previously se-niority had not been a factor in the merit raises.The plan combined both factors of performance andseniority and the raise was determined accordingly.The wage survey precipitated the combining of themerit and the seniority raise.This plan was sent tome in New York on June 10, 1981. It was in its finalform and I approved it at that time. The plan wasthen implemented upon my approval and the em-ployees received their raises in the first check inJuly 1981.The Board Agent has asked me for infor-mation concerning the numbers and namesof thoseemployeeswho receivedthe raisein July.Ihave amemo from the comptroller which documents thatthe raise was 8%and therefore I do not think thatall employees received the July raise.I do not havea computer printout or record which would reflectthose employees who received raises in July, 1981.We would have to go through each individual em-ployee record to determine their raise and its com-parisonwith their raise in July 1980 and January1981.Our payroll records are maintained at a bankand we do not have them on the premises in ordertomake available to the Board. I will try to get acopy of the wage survey and the plan which wassent to me in New York and which I approved inJune 1981. The employees were notified of the raise84 It is noteworthy that Plott gave this affidavit before a charge wasfiledalleging thatRespondent unilaterally changed its wage reviewpolicyin June or at leastprior to the first pay raise in July.The plan was approvedand implementedprior tothe filingof the union petitionand prior to ourknowledge of any unionactivity.The Hotel had noknowledgeof union activity prior to the filing ofthe petition.Certain hotelsinMemphispay accord-ing to seniority and this was what cameout of thewagesurvey in April or May. Thewage adjustmentthat was implemented in June 1981 was the combi-nationof seniority and merit.From now on,the em-ployeeswill receive a 10 cents raise on their anni-versary date for the firstthree years of employment.InDecemberthe employees will beevaluated fortheirmerit increases.The meritraises are deter-mined bya percentageof theemployee'sannualsalary.The guidelineswhichare found in our In-dustrialRelations Handbook requires 8% for stand-ard performance,10% forsuperior performance,and 12% for thosefunctioningabove superior. Thispercentage system applies to salary and to nonsalaryemployees.We combined seniorityand merit inJune 1981 inorder to be competitive with otherhotels inthe city. [Emphasisadded.]Lynn Taggart,in an affidavit dated May10, 1982, tes-tified,inter alia:Employees are evaluated on a semi-annual basis forraises.Pay raisesprior to April,1981were basedsolely on merit.A corporatepolicy change wasmadeinApril,1981 takinglongevityinto account ingiving raises.This changewas firstimplemented inJuly, 1981, which was the firstsemi-annual reviewsince the decision to changethe policywas made inApril. Seniorityraises are givenin July if the anni-versarydate fallsbetween theprecedingJanuarythroughJune.A seniorityraise is given in Januaryif the anniversarydatefalls between July and De-cember.Merit raisesmay be givenfor outstandingperformance at any time.You couldalso get a meritraise at thetime of yourbi-annual evaluation. But itdoes nothave tohappenthen. The raisesbased onseniority came automatically in Januaryand Julyprovidedthat the requirements as outlined in thepolicy are adhered to. I have already provided acopy ofthese requirementsto the Board.Robert Poole's testimony in a September 29, 1981 affi-davit included the following:At one time we had employee evaluations in Juneand November.Then about two years ago, we re-ceived a corporate directive that we should changethe evaluation times to July and January to complywith the rest of the corporate plan. I believe that ithas been two years that we have been doing this.Since we have implemented this plan, we have toldnew employees that their evaluations that they willbe evaluated in July and January.With the olderemployees,we have had to give them the evalua-tion and the raise when they were promised but wehave tried to change them over to the new system. 284DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIbelieve that during the campaignwhich includedthe month of July,Ievaluated all my twelve em-ployees. Not all the employeesgot raises.Their get-ting a raise is determinedby their performance eval-uation andthe time that they got theirlast raise.After the employees sixty day probation period, theemployees then goto the system of a July and Jan-uary evaluation.Employees get a longevity raiseevery year for the first threeyears andthen theyget merit raises.The employeewill get the longevi-ty raise automaticallyon their year's anniversary forthe first three years.During this sameperiod oftime,the employeewill alsobe evaluated in Julyand January for merit increases and will also getthose based upon their performance.During July, Igaveboth longevityraises and merit raises to em-ployees.This is consistentwith mypast practice forthe last two years.The above affidavittestimony,along with substantialrecord evidence, shows that for atime at least,Respond-ent viewed its wagereviewand adjustmentpolicy ashaving undergone a change in mid-1981.28Although Re-spondent'switnessesoffered differentversions at trial, noexplanationwas forthcomingas towhy Plott, Taggart,and Poole changed their minds as to the significance ofthe 1981 wageactivity.In the absence of a cogent explanation, I am inclinedto find that a policy change occurredwhen substantialevidenceproved thatas late as September29, 1981, Re-spondent'schiefexecutive understoodthat a new policyhad been established.29Moreover,Respondent's directorof personneltestifiedto a similar understanding as ofSeptember29, 1982.The evidenceis substantialthatRespondentdid estab-lish a new wagereviewand adjustmentpolicy in 1981.B. The Unilateral ChangeLynn Taggart testified without rebuttal that followingcertification of the Union in November 1981, Respondentwas advised by its attorney not to grant any wage in-creases.Consequently,it is undisputed that no wage in-creases have been granted to bargaining unit employeessince the September 9, 1981 election.Neither longevityincreases nor any other increases have been granted.Moreover,until a survey was conducted in the fall of1982, Respondent did not conduct any wage surveys fol-lowingMay 1981. Lynn Taggart testified that the fall1982 survey was conducted,in part, "in preparation of"the instant hearing.The evidence is also clear that Respondent has notconducted any wage reviews among bargaining unit em-ployees sinceJuly 1981.29 Although there is a conflict between the affidavits of Taggart,Plott,and Poole on the date the 1981 change occurred,other evidence showsthat Taggart's testimony as to the dates was accurate29 As quoted above,General Manager Plott testified on September 29,1981.From now on,the employees will receive a 10 cents [sic]raise ontheir anniversary date for the first thru [sic] 4 yrs. of employment InDecember the employees will be evaluated for their merit increasesC. TheWaiver QuestionThe Unionmade bargaining requests to RespondentdatedOctober 12 and December 17, 1981. By letterdatedDecember 22, 1981,Respondent'sattorney ac-knowledged the Union's requests and agreed to meet andbargain while mentioning that the Union'sOctober 12 re-quest predated certification and was for that reason pre-mature.3 oHowever, it is undisputed that Respondent did notnotify the Union of its November 1981 decision to grantno wage increases pending collective-bargaining negotia-tions.Lynn Taggarttestified that the decision to ceaseconducting semiannual wage reviews was "because ofthe certification of the Union and the collective bargain-ing status."Union Business AgentC. R. Boydtestified,withoutrebuttal,that he first learned that Respondent had ceasedgiving pay increases in Januaryor February1982 whenemployees complained to the Union.On March 12,1982, the Union wrote Respondent:It is the positionof the Union,Teamsters Local667, that the employees of Hyatt Regency Hotel,Memphis, Tennessee,should be granted their payraises due them or [sic]outlined in the Hyatt Re-gency,Memphis, Tennessee,handbook and pastpractices.It is our firm position that these employ-ees should be paid at once.On March 18,1982,Respondent's attorney answeredthe Union'sMarch 12 letter.The March18 letter stated(inmaterial part):On a related issue, I acknowledge receipt of yourletter of March 12, 1982, also received on March17, 1982.Please explain to me in writingwhetheryour March 12th letter is proposing that the wageincreases for Hyatt Regency Memphis bargaining-unit employees be the same as according to HyattRegency Memphis' past practices before the [sic]representation election and your union's subsequentcertification.It appears to me that your March 12thletter is a contract demand on the wage issue, sub-ject to our collective bargaining negotiations.Iam sure you are aware that Hyatt RegencyMemphis is prohibited from granting unilateralwage increases and discretionary benefits to the bar-gaining-unit employees, while we are engaged incollectivebargaining negotiations.Ifyou desireHyatt Regency Memphis determinations within itsdiscretion concerning any pay raises for employees,please note that this raises the question of whetherHyatt Regency Memphis should use its discretion inother areas of labor relations normally subject toand contingent upon collective-bargaining agree-ment....30 Upon reconsideration I reverse my ruling at trial and receive intoevidence R Exh 32,which includes,inter alia,the Union's bargainingrequest and Respondent's replies. HYATT REGENCYMEMPHISC. R. Boyd testified that the Union'sMarch 12, 1982letterwas discussed in negotiations with the hotel onMarch 18,1982. Boyd's testimony reveals that the fol-lowing points surfaced during that session:(1)Respondent insisted that past wage increases weredetermined solely at the discretion of Respondent's man-agement.(2)The Union insisted that the past practice as exer-cised in July 1981 be followed.(3) Respondent insisted that any discretionary increaseshould be based on merit alone.(4)Respondent insisted that any increases wouldbecome part of the collective-bargaining agreement.(5)TheUnion insisted that wages granted under pastpracticeswould be "completely separate from thepresent contract negotiations."Arch Stokes,an attorney for Respondent,testifiedabout the March 18, 1982 bargaining session.Stokes' tes-timony revealed that the following positions were takenduring that session:(1)Respondent argued that under past practice all in-creaseswere determined at the discretion of Respond-ent's management or were dictated by an increase in theminimum wage requirement.(2) The Union insisted that past practice should be de-termined by the greatest amount of increase that hadbeen granted,which Stokes recalled was probably inJuly 1981.(3)Respondent was willing to grant an increase pro-videditbe determined at its discretion.(4)TheUnion rejected Respondent's offer to grant adiscretionary increase.(5)Respondent argued that any increase other thanone at its discretion would have to result through collec-tive bargaining.Lynn Taggart testified that the Union's request for awage increase in accord with past practice was discussedagain during an August 5, 1982 negotiating session. Tag-gart admitted that Respondent's position was:Any wages given according to past practices,would be done at the hotel [sic]discretion as far asthe amounts and individuals who received thoseraises?FindingIn determining the pastpractice,it is axiomatic thatthe materialpolicy orpractice is the one that existed atthe moment a bargaining obligation materialized. In theinstant case,the Unionwas electedrepresentative of theunit employees on September 9, 1981, andcertified as theexclusive representativeon November 27, 1981.A pay adjustment procedurewas lastexercised by Re-spondentbefore thebargaining obligationmaterializedduring July 1981. Therefore,absent competent evidencethat the July1981 procedure was unusual,the conclusionwould followthatthe July1981 proceedingwould be amodel for determining past practice.Obviouslyitdoesnot affectour considerationto deter-mine thatthe July1981procedurewas a new one.Absent a bargaining obligation,an employer is free tochange its wage consideration practices at any time it285seesfit.Here,Respondentadmittedlychanged its prac-tice in April198131 andeffectedthat changethrough theJuly 1981 wage adjustment.However, as mentionedabove,Respondentofferedevidence including testimonyof Cody Plott, Lynn Tag-gart,RobertPoole, andothers, that the July1981 inci-dent was a one-timeaffairdesigned to bring Respondentintojob marketcompetitionwith otherMemphis Hotels.While job marketcompetitionwas obviously one ofthe factorsused in determiningthe size of the July 1981pay increases,Iam impressedwith ashowing on therecord thatitwas not untillong afterits bargaining obli-gationoccurred,that Respondentfirst raisedthe conten-tionthat theJuly 1981 wage adjustment was a one-timeaffair.In that regard,I notespecifically that the pretrialaffidavits of Plott, Poole, and Taggart showeda plan tocontinuethe July1981wage adjustment procedure inDecember-January1982 and thereafter.I specificallydiscredit testimonythat the July 1981wage adjustment was intendedto bean isolated event.Policy 302has not been recalled,and it appears from itsface to havea continuing application.32 If,as Respond-ent argues,July 1981 wasintended as a one-time catch-up, there wouldbe no reasonfor policy "302" to detailprocedure for semiannualsurveys,reviews, and adjust-ments.In that regard,I credit testimonyby Lynn Taggartthatthe practice outlined inpolicy 302was placed ineffectatRespondent'sMemphis Hotel in the spring of1981. It is truethat policy 302contains only a basicwage reviewpolicy.However, certainspecificfeaturesare includedwithin "302." Thoseinclude:(1) Semiannual wagesurveysand reviews.(2)Automatic longevityincreases at theend of each ofan employeesfirst 3 years ofservices.(3) Base pay increases at least annually when support-ed byRespondent's area wage survey.Moreover,recordevidence establishedother specificdetails of Respondent'sestablished review and adjust-ment system.Lynn Taggart testified withoutrebuttalthat thepractice was established to include longevity in-creases of 10 centsper hour for all satisfactory employ-ees upon reaching eachof their first through 3 years ofservice.Cody Plott testifiedin his September29, 1981 af-fidavit thatRespondent'spolicyrequires merit increasesof 8 percentfor standardperformance,10 percent for su-perior performance,and 12 percent for those performingabove superior.Therefore,Iam convincedfrom the aboveevidencethatRespondent's past practice,which wasimplementedin 1981, includes the following:(1) Semiannual area wage surveys covering bargainingunit positions.The hotelsin the surveys include theQualityInn across the street from Respondent, theHilton near the airport,Holiday Inn Rivermont,the Pea-body,and the Sheraton downtown.a'See the testimonyof Lynn Taggartmentioned above.32 Moreover, the evidence showed that policy 302 wasmore than amere guideline as RespondentcontendsWhether or not policy 302 was amandate, the testimony of Lynn Taggart shows thatitwas placed intoeffect as a permanentpolicy change 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(2)Automatic 10-cent-per-hour longevity increases forall bargaining unit employees effective on the next Julyor January,following the employees first,second, andthird years of service.(3) Semiannual wage reviews of all bargaining unit em-ployees.(4)An annual revision of the wage plan based on theresults of the semiannual area wage surveys.(5)Merit increases during wage reviews in accordwith the formula set out in General Manager Plott's Sep-tember 29, 1981 affidavit.As shown above, the evidence proved that in Novem-ber 1981,Respondent elected to discontinue the abovepolicy.No notice was given to the Union of Respond-ent's election to discontinue its wage review and adjust-ment practice.When the Union learned of Respondent'saction through employee complaints, it was faced with afait accompli.As toRespondent'scontention of a waiver, I findnothing in the evidence which demonstrated that theUnion expressly or implicitedly agreed to waive thewage review and adjustmentpolicy. To the contrary, theevidence is unrebutted that the Union has continued todemand that Respondent reinstate its 1981 wage adjust-ment plan.33Although negotiations have continued, Respondent hascontinued to refuse to reinstate its established wagereview and adjustment plan. Moreover, Respondent hascontinued to refuse to grant any longevity increases sinceJuly 1981.Although no bargaining unit employees have receivedany type of increase since the September 9, 1981 elec-tion, nonunit employees were granted wage increases inMarch 1982."The Board and Courts have long held that an em-ployer withholding pay raises and/or benefits from em-ployees who are awaiting the holding of a Board elec-tion, or have chosen a Union as their bargaining repre-sentative, has violated the Act if the employees other-wise would have been granted the pay raises and/or ben-efits in the normal course of the employer's business."Florida Steel Corp.,220 NLRB 1201, 1203 (1975). Here,Lynn Taggart admitted that a decision was made in No-vember 1981, on advice of counsel,to discontinue theirwage review and adjustment program because the Unionhad been certified as bargaining representative of Re-spondent's employees.Throughout negotiations Respondent has taken the po-sition that any changes in benefits would not be retroac-tive and would begin only when the contract became ef-fective.Nevertheless and despite the Union'soriginalOctober 1981 request for bargaining,Respondent electedto discontinue granting longevity increases in November1981 without giving the Union notice of its action. Whenasked by employees about their failure to receive wageincreases pursuant to the policy instituted in April 1981,Respondent consistently blamed the Union by assertingthat increases could not be granted during contract nego-tiations(supra).SeeMichigan ConsolidatedGas Co.,261NLRB 555(1982),where it was held that an employer'sobligation is to maintain thedynamic status quo,includ-ing, in that case, continuing their scheduled merit pro-gram benefits during negotiations.In the instant case nocollective-bargaining agreement had been reached oneconomic issues even though negotiations were continu-ing when the instant hearing closed.Throughout negoti-ationsRespondent has notofferedto reinstate its 1981wage review and adjustment procedure.In response totheUnion'sseveral requests thatwage increases begranted under that policy, Respondent's representativeschided the Union by contending that the 1981 wage ad-justment incident did not represent their policy, that anywage increases during negotiations must be included inthe contract, and that increases would be discretionarywith its general manager.As inJ.P.Stevens &Co., 239 NLRB 738 (1978), Re-spondent, following the Union's March 12, 1982 letter,gave the Union a belated "Hobson's choice"-here thechoice was to either accept or reject Respondent's pro-posal that Respondent consider a wage increase totallywithin its discretion which would be included in the col-lective-bargaining agreement,or suffer the employees toawait the final outcome of collective bargaining with theunderstanding that no agreement would have retroactiveeffect.Of course,itisoften argued that the "Hobson'schoice" is on the employer,i.e.,that either a wage in-crease or the absence of one would be found violativeunless negotiated.However, that question was resolvedinNLRB v. Dothan Eagle, Inc.,434 F.2d 93, 98 (1970),by Circuit Judge Irving Goldberg:At first glance it might appear that the employer iscaught between the proverbial "devil and the deepblue sea."It is an unfair labor practice to grant awage increase during the campaign and bargainingperiods, but at the same time it may be an unfairlabor practice to refuse to grant an increase duringthis same period.Indeed,the employer in this casehas made just this sort of an argument,claimingthat it could not grant the pressroom employeestheir normal progression raises since to do so wouldhave been an unfair labor practice. We find littlemerit in such arguments. The cases make it crystalclear that the vice involved in both the unlawful in-crease situation and the unlawful refusal to increasesituation is that the employer has changed the exist-ing conditions of employment. It is this changewhich is prohibited and which forms the basis ofthe unfair labor practice charge.Respondent contends that the discretion inherent in itspay increases renders the General Counsel's position in-supportable. Obviously, the procedure instituted by Re-spondent in 1981 does not lend itself to any easy determi-nation of specific remedy.34 In fact, it is not clear on the39 CfSouthernFloridaHotel & Motel Assn.,245NLRB 561, 568(1979),wherethe Board found that the Union did not waive unilateralchanges even though the Union and Respondent reached agreementHere,no agreement was reacheda' Although not specifically argued byRespondent,it is apparent thatseveral facets ofitswageadjustment policy do posepotential bargainingdifficulties.For example, merit increases must depend upon Respondent'sContinued HYATTREGENCY MEMPHISbasis of the record whichemployeeswouldreceive meritincreases at the endof each 6-month period.Such a de-termination mustrely onthe evaluation of each respec-tive employee's performance.GeneralManager Plott didtestify inhis September1981 affidavit that the hotel'swage review plan included merit increases of 8 percentfor standardperformance,10 percent for superior per-formance,and 12 percentfor abovesuperior.Even more confusion results overpolicy 302's require-mentthatthe wage plan must be revised annually basedon the resultsof thesemiannualwage surveys.However,Board decisionshave shown that the aboveareas of confusion should not preclude an unfair laborpracticedetermination.For example,inFlorida Steel,supra, thespecificamountof anywage increases was de-pendent on wage surveysthat theRespondenthad failedto conduct.InStruthersWellsCorp.,245 NLRB 1170(1979), theBoard determinedthat the proper remedy re-quired wage reviews as opposed to wage increases, sincethe record did notdemonstrate that increases wouldhave necessarilyoccurred.In the instant case it is clear, and Ifind,that all em-ployees eligiblefor longevityincreases underpolicy 302have been unlawfullydeniedthose 10-cent-per-hour in-creases duringJanuary 1982, July1982, and subsequentlyeach 6 months thereafter.35As to the unlawful deprivationof semiannual merit in-creases itwill benecessary to examinehow each em-ployee wasevaluated at material times, in considerationof the plannedmerit increasesoutlined byGeneral Man-agerPlott in his affidavit.As tothe question of annual revisionof thewage plan,itwill benecessary to determinewhat the appropriateareawage surveyswould have shown had they beenconducted on thematerial dates.The remedyherein,which Ishall recommend,will requireRespondent, inthose instanceswherethe resultsof the respective areawage surveys demonstrate a need,to retroactively andprospectivelyrevise itswage plan annually in accordwith thepracticefollowed in July 1981.evaluations of employees' performance and there may be some room fordiscretion in determining the amount of annual base wage adjustmentsfollowing the area wage surveys The exercise of discretion in those areasmay have given rise to complaints by the Union.Therefore,an argumentcould arise which would be, in effect,another side of the"devil and thedeep blue sea"argument mentionedinNLRB v DothanEagle. Inc ,supra.However,it is improper for Respondent to circumvent these orother bargaining problem areas by unilaterally changing its policyWhere,as here, the collective-bargaining process is flaunted by a refusalto engage in open negotiations,the law will not excuse the wrongdoerout of recognition that he may have been confronted with difficulties.That rule is especially applicable where,as here,those very difficultiesmay have been avoided by negotiations.SeeGeneralMotorsAcceptanceCorp,196 NLRB137 (1972),enfd 476 F.2d 850(1st Cir 1973).Moreover,the above-mentioned discretionary areas must be distin-guished from the discretion argument made by Respondent to the Unionduring negotiationsThere,Respondent argued that its entire policy andpractice were discretionary.The evidence shows that was not the actualsituation35 Of course,this and all other areas of the remedy regarding wageadjustment'swould include all entitled persons employed at materialtimes regardless of whether each is currently employed by Respondent287Other Alleged Unilateral ChangesThe GeneralCounsel allegedthatRespondent madeotherunilateral changes in working conditions.Undis-puted evidenceproved thatchanges were made includ-ing changes in the workinghours for housepersons. Forseveral yearsbeforethe September 9, 1981 election, hou-sepersonsworked an8 a.m. to4:30 p.m. weekday shiftand a 9 a.m. to5:30 p.m. weekendshift.Beginning short-ly afterthe electionthe weekday shiftwas changed to8:30 a.m. to 5 p.m. Subsequently,beginningaround Feb-ruary 1982, the weekday shiftwas changedon two otheroccasions-first back to8 a.m. to4:30 p.m. weekdaysthen finally to 8:30 a.m.to 5 p.m. weekdaysand 9 a.m. to6 p.m. on weekends.It is also undisputedthat beforethe election Respond-ent servedmeals includingbreakfast. Although Respond-ent's practice of givingeachemployee one meal ticketper daydid not change,beginningshortly after the elec-tion Respondentstoppedservingbreakfast. That particu-lar change was madewithout priornotice tothe employ-ees.The Union was not notified aboutthe changes inworking hours or the eliminationof breakfast.Obviouslyemployees'working hours and the servingof mealsfor employeesconstitute working conditions. Itiswell establishedthatthose constitute mandatory sub-jectsfor bargaining.Respondent'sobligation to recognize and treat theUnionas its employees'bargaining representative was ef-fective on the day ofthe election,September 9, 1981.The generalprincipleof law applicablein this instance isthat"[u]nilateralchanges of 'wages, hours, and termsand conditionsof employment,' as definedinSection8(d), at a timewhen an employeris obligated to bargainwith the dulydesignated representativeof the employeesinanappropriateunit,violatesSection 8(a)(5) of theAct."Master Slack,230 NLRB 1054 (1977).The above principle appliesregardless of Respondent'smotive in making the changes. I find, in agreement withthe General Counsel, theRespondent engagedin further8(a)(1) and(5) violationsby makingunilateral changes inthe employees' working hoursand by eliminating break-fast forits bargaining unit employees.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.362.Highway and Local Motor Freight EmployeesLocal Union No. 667, affiliated With the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof Americaisa labor organization withinthe meaning of Section 2(5) of the Act.3736 Respondent in its answer admitted the factual allegations regardingits corporate status at its Memphis,Tennessee place of business Respond-ent also admitted the commerce allegations including the allegations thatitsgross revenues exceeded $500,000 and that it annually received at itsMemphis facility products,goods,and materials valued in excess of$50,000 directly from points outside the State of Tennessee. AlthoughRespondent denied the conclusionary allegation of employer status, Ireach the above conclusion in view of its factual admissions97 As per stipulation by the parties at p 41 of the transcript 288DECISIONS OF THENATIONALLABOR RELATIONS BOARD3.By telling its employees it was destroying all theirwritten warnings and changing its procedure of access tomanagement to one of open door to the general managerbecause of the union organizing campaign; by interrogat-ing employees about the Union;by promising its employ-ees improved working conditions becauseof theUnion'scampaign;by threatening its employees with detrimentalchanges and working conditions if they selected theUnion as bargaining representatives;by threatening itsemployees with loss of benefits and loss of the privilegeof going directly to supervision with employee problemsif the Union was selected;by telling its employees thattheywould not receive planned pay increases because ofthe Union;by threatening employees with discharge foroffenseswhich previously involved no disciplinaryaction if the employees selected theUnion;by linkingemployee awards and pay raiseswithits suggestion thatits employees vote againstthe Union;by threatening itsemployees with dischargeif they votedthe Union in; bypolling its employees in group meetings as to their unionfeelings; by threatening its employees that a union beltbuckle would get him in trouble;and by requiring its em-ployees to remove union buttons from their clothing, Re-spondent has engaged in unfair labor practices within themeaning of Section8(a)(1) of the Act.4.By discharging its employeesLevyHarrison andRuthie Myles and thereafter failing and refusing and con-tinuing to fail and refuse to reinstate Harrison and Myles;by issuing a written warning to Ruthie Myles and bymore stringently enforcing its time sheet rules, Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(1), (3), and(5) of the Act.5.Thefollowing constitutes a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act:All banquetbartenders,banquet captains, banquetcooks,banquet housepersons, banquet house person[sic] supervisors, bell attendants,bartenders,bever-age-waiters,beveragewaitresses,bakers,baker'shelpers,breakfast cooks, butchers,bus persons, cafe-teriafoodservers,day stewards,door attendants,food and beveragecashiers,general utilityemploy-ees, head bartenders,hosts/hostesses,housekeepers,house persons,[sic] kitchen expediters,linen roomattendants, line cooks, maintenance engineers I, II,and III, night chefs, nightpantry cooks, nightcooks,night stewards,night bellattendants,PBXoperators,pool attendants,pantry workers, pantrycooks,saladbarattendants,secretary to thechef/food preparation,secretary to the banquetsmanager, storeroom clerk, van drivers,restaurantwaiters, restaurant waitresses, banquet waiters, ban-quet waitresses,roomservice waiters, room servicewaitresses,banquetchefand floor supervisor em-location,excluding all supervisors as defined in theAct.6.At alltimes since September 9, 1981, the Union hasbeenthe dulydesignated representative of the employeesin the aforesaid unit.7.By unilaterally changing the terms and conditions ofits bargaining unit employees working conditions by dis-continuing its wage adjustment plan as previously de-scribed in this decision;by changing the working hoursfor numerous employees in the bargaining unit; and bydiscontinuing its practice of serving breakfast to bargain-ing unit employees,on various dates since September 9,1981,Respondent has violated Section 8(a)(1), (3), and(5) of the Act.8.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.9.Respondent did not otherwise engage in unfair laborpractices as alleged in the complaint.THE REMEDYHavingfoundthat Respondent has engaged in unfairlaborpractices in violationof Section8(a)(1), (3), and (5)of the Act, Ishall recommendthat it be orderedto ceaseand desisttherefromand to take certainaffirmativeaction designedto effectuatethe policiesof the Act. MyrecommendedOrderwill require Respondentto offerLevyHarrison and Ruthie Myles immediate and full re-instatementto their formerpositionsor, if those jobs nolonger exist, to substantially equivalent positions,withoutprejudice to their seniority or other rightsand privileges.I shall furtherrecommend that Respondentbe ordered tomake Harrison and Myleswhole for any loss ofearningsthey may have sufferedas a resultof thediscriminationagainst them andthatRespondent expunge from itsrecords any reference to the unlawful discharges of LevyHarrison and RuthieMyles and notifyeach in writingthat Respondent's unlawfulconduct will not beused as abasisfor furtherpersonnel actions.I shall also recom-mendthatRespondentrestore thestatusquo ante by re-instating itswage adjustment plan anditspractice ofservingbreakfastto bargaining unit employees.Respond-ent shouldbe orderedtomake all bargaining unit em-ployees whole for anyloss of earningssufferedbecauseof Respondent'sunlawful discontinuation of its wage ad-justment plan including earningslost by employees beingdeprived of longevityincreases,merit increases,and/orsemiannual wage adjustments. Backpay shallbe comput-ed as describedinF.W. Woolworth Co.,90 NLRB 289(1950),with interest as describedinFlorida Steel Corp.,231 NLRB 651 (1977).38[RecommendedOrderomitted from publication.]ployed by the Employerat itsMemphis, Tennessee,38See generallyIsisPlumbingCo.,138 NLRB 716 (1962).